EXHIBIT 10.53

 

NOTE:  Portions of this document marked “***” have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment of the omitted and separately filed portions.

 

LICENSE AGREEMENT

 

THIS LICENSE AGREEMENT (the “Agreement”) is entered into as of January 26, 2006
(the “Effective Date”) by and between AVI BioPharma, Inc., an Oregon corporation
having its principal place of business at One SW Columbia, Suite 1105, Portland,
Oregon 97258, and Chiron Corporation, a Delaware corporation having its
principal place of business at 4560 Horton Street, Emeryville, California 94608,
U.S.A. (“Chiron”).

BACKGROUND

WHEREAS, Chiron has developed certain intellectual property rights with respect
to HCV (as hereinafter defined) which relate to the HCV genome and encoded
proteins;

WHEREAS, Licensee (as hereinafter defined) is engaged in research and
development of antisense compounds for the treatment of HCV infection and
desires to commercialize such compounds, which activities may fall within the
scope of the Chiron Patent Rights (as hereinafter defined) as well as under
Licensee’s own issued and pending patents;

WHEREAS, Licensee wishes to obtain a license under the Chiron Patent Rights for
such purposes;

WHEREAS, Chiron is willing to grant, and has offered to grant Licensee, a
license under the Chiron Patent Rights for a negotiable fully paid-up, one-time
fee; and

WHEREAS, as an alternative to the arrangement whereby Licensee would secure a
license under the Chiron Patent Rights for a fully paid up one time fee,
Licensee wishes to enter into an arrangement pursuant to which Licensee shall
provide consideration for the license under Chiron Patent Rights by paying to
Chiron milestone and royalty payments, which payments represent Chiron’s
interest in the value contributed by the licensure of Chiron Patent Rights to
Licensee’s program(s) for the research, development and commercialization of
Identified Products (as hereinafter defined).

NOW, THEREFORE, in consideration of the above premises and the mutual covenants
contained herein, the parties hereto agree as follows:

1.             DEFINITIONS

 

For the purposes of this Agreement, the following definitions shall apply, and
the terms defined herein in plural shall include the singular and vice-versa:


1.1.         “AFFILIATE” MEANS, WITH RESPECT TO A PARTY HERETO, ANY CORPORATION,
PARTNERSHIP, JOINT VENTURE OR OTHER BUSINESS ARRANGEMENT WHICH IS CONTROLLED BY,
CONTROLLING OR UNDER COMMON CONTROL WITH SUCH PARTY, AND SHALL INCLUDE ANY
DIRECT OR INDIRECT BENEFICIAL OWNERSHIP


 

--------------------------------------------------------------------------------



 


OF MORE THAN FIFTY PERCENT (50%) OF THE VOTING STOCK OR PARTICIPATING PROFIT
INTEREST OF SUCH CORPORATION OR OTHER BUSINESS ENTITY.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THE AFFILIATES OF CHIRON EXPRESSLY EXCLUDE NOVARTIS
A.G, A SWISS CORPORATION, AND ANY AFFILIATE THEREOF NOT OTHERWISE AN AFFILIATE
OF CHIRON (COLLECTIVELY, “NOVARTIS”) UNLESS AND UNTIL SUCH TIME AS NOVARTIS
EXERCISES ITS RIGHTS TO CONTROL CHIRON IN ACCORDANCE WITH THE TERMS AND
CONDITIONS OF THE NOVEMBER 20, 1994 GOVERNANCE AGREEMENT BETWEEN CHIRON AND
NOVARTIS’ PREDECESSOR IN INTEREST, CIBA-GEIGY LIMITED.


1.2.           “CHIRON PATENT RIGHTS” MEANS THE PATENTS OR PATENT APPLICATIONS
OWNED BY CHIRON LISTED IN EXHIBIT A ATTACHED HERETO, TOGETHER WITH ALL PATENTS
ISSUING THEREON, INCLUDING ANY DIVISIONALS, CONTINUATIONS,
CONTINUATIONS-IN-PART, REISSUES, REEXAMINATIONS AND EXTENSIONS THEREOF, AND
FOREIGN COUNTERPARTS.  UPON REQUEST OF LICENSEE, IN THE EVENT THAT LICENSEE
DEMONSTRATES THAT ANY PATENT OR PATENT APPLICATION OWNED BY CHIRON CORPORATION
AS OF THE EFFECTIVE DATE, BUT NOT LISTED IN EXHIBIT A, IS NECESSARY TO CONDUCT
ACTIVITIES IN THE RESEARCH AND DEVELOPMENT FIELD WITH RESPECT TO IDENTIFIED
PRODUCTS, PROVIDED THAT SUCH PATENT OR PATENT APPLICATION IS LICENSABLE BY
CHIRON TO LICENSEE ON THE TERMS AND CONDITIONS SET FORTH HEREIN, EXHIBIT A SHALL
BE AMENDED TO INCLUDE SUCH PATENT OR PATENT APPLICATION.  FOR THE AVOIDANCE OF
DOUBT, CHIRON PATENT RIGHTS EXPRESSLY EXCLUDES PATENTS THAT AS OF THE EFFECTIVE
DATE ARE OWNED OR CONTROLLED BY ANY THIRD PARTY OR AFFILIATE TO WHICH CHIRON MAY
ASSIGN ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT IN ACCORDANCE WITH
SECTION 10.4 OF THIS AGREEMENT.


1.3.         “CLINICAL TRIAL” MEANS A PHASE I CLINICAL TRIAL, A PHASE II
CLINICAL TRIAL, OR A PHASE III CLINICAL TRIAL, AS THE CASE MAY BE.


1.4.         “CONFIDENTIAL INFORMATION” MEANS EACH PARTY’S CONFIDENTIAL AND/OR
PROPRIETARY INFORMATION, INCLUDING BUT NOT LIMITED TO EACH PARTY’S KNOW-HOW,
INVENTION DISCLOSURES, TECHNOLOGY, LIBRARIES, TARGETS, COMPOUNDS, PATENTS,
PROPRIETARY MATERIALS AND/OR TECHNOLOGIES, ECONOMIC INFORMATION, BUSINESS OR
RESEARCH STRATEGIES, TRADE SECRETS AND MATERIAL EMBODIMENTS THEREOF.  THE TERMS
OF THIS AGREEMENT AND THE STOCK PURCHASE AGREEMENT SHALL BE CONSIDERED THE
CONFIDENTIAL INFORMATION OF EACH PARTY.


1.5.         “FDA” MEANS THE UNITED STATES FOOD AND DRUG ADMINISTRATION AND ANY
SUCCESSOR DRUG REGULATORY ENTITY THERETO.


1.6.         “HCV” MEANS THE HEPATITIS C VIRUS, INCLUDING ANY ISOLATES, STRAINS
(NATURAL OR ENGINEERED) OR MUTATIONS THEREOF.


1.7.         “IDENTIFIED PRODUCTS” MEANS SIRNA OR ANTISENSE COMPOUNDS, WHETHER
DEVELOPED PRIOR TO, ON, OR AFTER THE EFFECTIVE DATE, THAT:


1.7.1.      ARE DESIGNED TO INHIBIT HCV BY HYBRIDIZING TO THE HCV GENOME OR ITS
COMPLEMENTARY RNA RESULTING IN DIRECT OR INDIRECT INHIBITION OF HCV REPLICATION,
TRANSCRIPTION, TRANSLATION OR MODIFICATION OF THE HCV GENOME OR ITS
COMPLEMENTARY RNA, OR REDUCING STABILITY OF HCV NUCLEIC ACIDS OR BY SIMILAR
METHODS OF INHIBITION OF HOST FACTORS INVOLVED IN HCV EXPRESSION OR REPLICATION,
WITH RESPECT TO WHICH LICENSED PROCESSES WERE EMPLOYED AT ANY TIME DURING THE
COURSE OF THE RESEARCH, DEVELOPMENT OF COMMERCIALIZATION OF SUCH COMPOUNDS; OR


 


2

--------------------------------------------------------------------------------



 


1.7.2.      ACT ON, WHETHER BY MODULATION, STIMULATION, INHIBITION, OR
OTHERWISE:

(A)           THE HCV GENOME OR ITS COMPLEMENTARY RNA WITH RESPECT TO WHICH
LICENSED PROCESSES WERE EMPLOYED AT ANY TIME DURING THE COURSE OF THE RESEARCH,
DEVELOPMENT OR COMMERCIALIZATION OF SUCH COMPOUNDS; OR

(B)             A MOLECULE OF WHICH ANY PORTION OF THE HCV GENOME OR ITS
COMPLEMENTARY RNA IS A COMPONENT PART, WITH RESPECT TO WHICH LICENSED PROCESSES
WERE EMPLOYED AT ANY TIME DURING THE COURSE OF THE RESEARCH, DEVELOPMENT OR
COMMERCIALIZATION OF SUCH COMPOUNDS; OR


1.7.3.      ACT ON, WHETHER BY MODULATION, STIMULATION, INHIBITION, OR
OTHERWISE, HCV AND THAT ARE DERIVED FROM, SYNTHESIZED USING, BASED ON DATA FROM,
OR REASONABLY SUGGESTED BY COMPOUNDS DESCRIBED IN SECTION 1.7.1 OR 1.7.2
IRRESPECTIVE OF WHETHER LICENSED PROCESSES WERE UTILIZED AT ANY TIME DURING THE
COURSE OF THE RESEARCH, DEVELOPMENT OR COMMERCIALIZATION OF SUCH COMPOUNDS.


1.8.         “IND” MEANS (A) AN INVESTIGATIONAL NEW DRUG APPLICATION (AS DEFINED
IN THE U.S. FEDERAL FOOD, DRUG AND COSMETIC ACT, AS AMENDED, AND THE REGULATIONS
PROMULGATED THEREUNDER) THAT IS REQUIRED TO BE FILED WITH THE FDA BEFORE
BEGINNING CLINICAL TESTING OF AN IDENTIFIED PRODUCT IN HUMAN SUBJECTS, OR ANY
SUCCESSOR APPLICATION OR PROCEDURE OR (B) ANY COUNTERPART OF AN INVESTIGATIONAL
NEW DRUG APPLICATION THAT IS REQUIRED IN ANY OTHER COUNTRY OR REGION IN THE
LICENSED TERRITORY BEFORE BEGINNING CLINICAL TESTING OF AN IDENTIFIED PRODUCT IN
HUMAN SUBJECTS IN SUCH COUNTY OR REGION.


1.9.         “LICENSEE” MEANS AVI BIOPHARMA, INC., AN OREGON CORPORATION, AND
ANY AFFILIATES THEREOF.


1.10.       “LICENSEE FACILITY” MEANS AND IS LIMITED TO THE FACILITIES OF
LICENSEE AND ITS AFFILIATES LOCATED AT THE LOCATIONS SPECIFIED IN EXHIBIT B. 
LICENSEE MAY ADD ADDITIONAL LOCATIONS TO THIS LIST WITH PRIOR WRITTEN NOTICE TO
CHIRON.


1.11.       “LICENSED COMPOSITION” MEANS ANY COMPOSITION, THE MAKING, USING,
SELLING, KEEPING, OFFERING FOR SALE, IMPORTING OR EXPORTING THEREOF WOULD, BUT
FOR THE LICENSE GRANTED HEREIN, INFRINGE ANY VALID CLAIM WITHIN CHIRON PATENT
RIGHTS, IF PRACTICED IN A REFERENCE COUNTRY.


1.12.       “LICENSED METHOD” MEANS ANY METHOD OR PROCESS, THE PRACTICE OF WHICH
WOULD, BUT FOR THE LICENSE GRANTED HEREIN, INFRINGE A VALID CLAIM OF THE CHIRON
PATENT RIGHTS, (INCLUDING THE MANUFACTURE, USE, SALE, KEEPING, OFFER FOR SALE,
IMPORTATION OR EXPORTATION OF A PRODUCT WHICH WOULD INFRINGE ANY SUCH VALID
CLAIM), IF PRACTICED IN A REFERENCE COUNTRY.


1.13.       “LICENSED PROCESSES” MEANS ANY PROCESS THAT INVOLVES THE USE,
PRACTICE OR MANUFACTURE OF A LICENSED COMPOSITION AND/OR LICENSED METHOD,
INCLUDING:  (A) THE DESIGN, SYNTHESIS, SCREENING, IDENTIFICATION, SELECTION OR
IMPROVEMENT OF COMPOUNDS (INCLUDING MIXTURES THEREOF), BIOACTIVE “HITS” OR
RESEARCH LEADS DURING DRUG DISCOVERY RESEARCH; AND (B) THE OPTIMIZATION,
FORMULATION, CHARACTERIZATION OR EVALUATION OF LEAD COMPOUNDS OR DEVELOPMENT
CANDIDATES DURING PRECLINICAL RESEARCH OR DEVELOPMENT.


 


 


3

--------------------------------------------------------------------------------



 


1.14.       “LICENSED TERRITORY” MEANS (A) FOR PURPOSES OF USE OF THE LICENSED
PROCESSES, ANY COUNTRY IN THE WORLD WHERE LICENSEE HAS A LICENSEE FACILITY AND
(B) FOR PURPOSES OF DEVELOPMENT AND COMMERCIALIZATION OF IDENTIFIED PRODUCTS
MEANS WORLDWIDE.


1.15.       “NDA” MEANS A NEW DRUG APPLICATION OR A BIOLOGICS LICENSE
APPLICATION, EACH AS DEFINED IN THE U.S. FEDERAL FOOD, DRUG, AND COSMETICS ACT,
AS AMENDED, AND THE REGULATIONS PROMULGATED THEREUNDER, AND ANY CORRESPONDING
FOREIGN OR DOMESTIC MARKETING AUTHORIZATION APPLICATION, REGISTRATION OR
CERTIFICATION, NECESSARY OR REASONABLY USEFUL TO MARKET A IDENTIFIED PRODUCT IN
THE LICENSED TERRITORY, BUT NOT INCLUDING PRICING OR REIMBURSEMENT APPROVALS.


1.16.       “NET SALES” SHALL BE CALCULATED IN ACCORDANCE WITH U.S. GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES AND, FOR EACH CALENDAR YEAR DURING THE TERM,
MEANS THE GROSS AMOUNT BILLED OR INVOICED FOR SALES OR OTHER DISPOSITIONS OF ALL
IDENTIFIED PRODUCTS BY LICENSEE OR A THIRD PARTY BENEFICIARY HEREUNDER (OTHER
THAN SALES OR OTHER DISPOSITIONS TO AFFILIATES UNLESS SUCH AFFILIATE IS THE END
USER) LESS THE FOLLOWING DEDUCTIONS ACTUALLY PAID OR INCURRED (TO THE EXTENT
THEY ARE NOT ALREADY REFLECTED IN THE AMOUNT INVOICED AND TO THE EXTENT THEY ARE
NOT OTHERWISE COVERED OR REIMBURSED) DURING SUCH CALENDAR YEAR: (A) DISCOUNTS,
RETURNS, ALLOWANCES, AND WHOLESALER CHARGEBACKS ALLOWED AND TAKEN IN AMOUNTS
CUSTOMARY IN THE TRADE; (B) IMPORT, EXPORT, EXCISE, SALES OR USE TAXES, VALUE
ADDED TAXES, AND OTHER TAXES, TARIFFS OR DUTIES DIRECTLY IMPOSED AND PROPERLY
ALLOCABLE TO IDENTIFIED PRODUCT SALES, BUT NOT TAXES ASSESSED ON INCOME DERIVED
FROM IDENTIFIED PRODUCT SALES; (C) SEPARATELY ITEMIZED SHIPPING, FREIGHT CHARGES
OR INSURANCE PAID; AND (D) AMOUNTS ALLOWED OR CREDITED FOR RETROACTIVE PRICE
REDUCTIONS OR REBATES.  WHERE IDENTIFIED PRODUCT IS SOLD IN THE FORM OF A
COMBINATION PRODUCT CONTAINING ONE OR MORE ACTIVE INGREDIENTS IN ADDITION TO AN
IDENTIFIED PRODUCT, NET SALES FOR SUCH COMBINATION PRODUCT WILL BE CALCULATED BY
MULTIPLYING ACTUAL NET SALES OF SUCH COMBINATION PRODUCT BY THE FRACTION A/(A+B)
WHERE A IS THE INVOICE PRICE OF THE IDENTIFIED PRODUCT IF SOLD SEPARATELY, AND B
IS THE TOTAL INVOICE PRICE OF ANY OTHER ACTIVE COMPONENT OR COMPONENTS, OR
DEVICES, IN THE COMBINATION, IF SOLD SEPARATELY.  IF, ON A COUNTRY-BY-COUNTRY
BASIS, THE OTHER ACTIVE COMPONENT OR COMPONENTS IN THE COMBINATION ARE NOT SOLD
SEPARATELY IN SAID COUNTRY, NET SALES FOR THE PURPOSE OF DETERMINING ROYALTIES
OF THE COMBINATION PRODUCT SHALL BE CALCULATED BY MULTIPLYING ACTUAL NET SALES
OF SUCH COMBINATION PRODUCT BY THE FRACTION A/C WHERE A IS THE INVOICE PRICE OF
THE IDENTIFIED PRODUCT, IF SOLD SEPARATELY, AND C IS THE INVOICE PRICE OF THE
COMBINATION PRODUCT.  IF, ON A COUNTRY-BY-COUNTRY BASIS, NEITHER THE IDENTIFIED
PRODUCT NOR THE OTHER ACTIVE COMPONENT OR COMPONENTS OF THE COMBINATION PRODUCT
IS SOLD SEPARATELY IN SAID COUNTRY, NET SALES FOR THE PURPOSES OF DETERMINING
ROYALTIES OF THE COMBINATION PRODUCT SHALL BE DETERMINED BY THE PARTIES BY
MUTUAL AGREEMENT.  IF LICENSEE RECEIVES ANY CONSIDERATION FOR THE SALE OR OTHER
DISPOSAL OF ANY IDENTIFIED PRODUCT OR FOR THE USE OF ANY IDENTIFIED PRODUCT
OTHER THAN MONETARY CONSIDERATION UNDER BONA FIDE ARM’S LENGTH TERMS, THEN FOR
THE PURPOSES OF CALCULATING THE ROYALTY PAYABLE UNDER THIS AGREEMENT, SUCH
IDENTIFIED PRODUCTS SHALL BE DEEMED TO BE SOLD EXCLUSIVELY FOR MONEY AT THE FAIR
MARKET PRICE GENERALLY ACHIEVED FOR SUCH IDENTIFIED PRODUCTS IN THE COUNTRY IN
WHICH SUCH SALE OR OTHER DISPOSAL OR USE OCCURRED WHEN SUCH IDENTIFIED PRODUCTS
ARE SOLD ALONE AND NOT WITH OTHER PRODUCTS.


1.17.       “PHASE I CLINICAL TRIAL” SHALL MEAN FIRST HUMAN DOSING, SUCH AS
PURSUANT TO A CLINICAL TRIAL, CONDUCTED IN ACCORDANCE WITH 21 C.F.R. 312.21(A)
OR OTHER APPLICABLE REGULATORY REQUIREMENTS OUTSIDE THE UNITED STATES, DESIGNED
TO ESTABLISH THE SAFETY, AND PRELIMINARY EVIDENCE OF EFFECTIVENESS, OF A
PHARMACEUTICAL PRODUCT FOR HUMAN USE.


 


4

--------------------------------------------------------------------------------



 


1.18.       “PHASE II CLINICAL TRIAL” SHALL MEAN FIRST HUMAN DOSING PURSUANT TO
A CLINICAL TRIAL, CONDUCTED IN ACCORDANCE WITH 21 C.F.R. 312.21(B) OR OTHER
APPLICABLE REGULATORY REQUIREMENTS OUTSIDE THE UNITED STATES, OF APPROPRIATE
SIZE AND DESIGNED TO EVALUATE THE EFFECTIVENESS OF A PHARMACEUTICAL PRODUCT IN
PATIENTS WITH THE DISEASE FOR ITS INTENDED USE AND IN THE DOSAGE RANGE TO BE
PRESCRIBED BY IDENTIFYING THE PROPORTION OF PATIENTS WITHIN THE TRIAL WHO
RESPOND TO THE PHARMACEUTICAL PRODUCT.


1.19.       “PHASE III CLINICAL TRIAL” SHALL MEAN FIRST HUMAN DOSING PURSUANT TO
A CLINICAL TRIAL, CONDUCTED IN ACCORDANCE WITH 21 C.F.R. 312.21(C) OR OTHER
APPLICABLE REGULATORY REQUIREMENTS OUTSIDE THE UNITED STATES, THAT IS CONDUCTED
AFTER PRELIMINARY EVIDENCE SUGGESTING EFFECTIVENESS HAS BEEN OBTAINED, THAT IS
OF APPROPRIATE SIZE AND DESIGN TO ESTABLISH THAT A PHARMACEUTICAL PRODUCT IS
SAFE AND EFFECTIVE FOR ITS INTENDED USE, TO DEFINE WARNINGS, PRECAUTIONS AND
ADVERSE REACTIONS THAT ARE ASSOCIATED WITH THE PHARMACEUTICAL PRODUCT IN THE
DOSAGE RANGE TO BE PRESCRIBED, AND TO SUPPORT REGULATORY APPROVAL OF SUCH
PHARMACEUTICAL PRODUCT OR LABEL EXPANSION OF SUCH PHARMACEUTICAL PRODUCT.


1.20.       “REFERENCE COUNTRIES” MEANS THE UNITED STATES OF AMERICA FOR ANY
ACTIVITIES THAT ARE CONDUCTED IN THE UNITED STATES OF AMERICA, AND THE UNITED
KINGDOM FOR ANY ACTIVITIES THAT ARE CONDUCTED OUTSIDE THE UNITED STATES OF
AMERICA.


1.21.       “RESEARCH AND DEVELOPMENT FIELD” MEANS THERAPEUTIC APPLICATIONS FOR
HCV INFECTION, AND EXPRESSLY EXCLUDES APPLICATIONS IN: (I) SMALL MOLECULES,
INCLUDING SMALL MOLECULAR WEIGHT CHEMICAL MOLECULES OTHER THAN OLIGONUCLEOTIDE
AND NUCLEIC ACID-BASED MOLECULES, (II) DIAGNOSTICS, INCLUDING NUCLEIC ACID
TESTING AND IMMUNODIAGNOSTICS, (III) VACCINES AND (IV) PEPTIDE AND PROTEIN BASED
PRODUCTS (COLLECTIVELY, THE “EXCLUDED APPLICATIONS”).


1.22.       “SIRNA OR ANTISENSE COMPOUNDS” MEANS SHORT, LINEAR NUCLEIC ACID
OLIGOMERS OR POLYMERS, INCLUDING NUCLEIC ACID ANALOGS, AND CONJUGATES OF ANY OF
THE FOREGOING WITH AGENTS SUCH AS POLYPEPTIDES THAT ACT TO ENHANCE THE UPTAKE OR
THERAPEUTIC ACTIVITY OF THE NUCLEIC ACIDS OR NUCLEIC ACID ANALOGS.


1.23.       “TERM” SHALL HAVE THE MEANING SET FORTH IN SECTION 8.1.


1.24.       “THIRD PARTY” MEANS A PERSON OR ENTITY OTHER THAN A PARTY TO THIS
AGREEMENT OR ITS RESPECTIVE AFFILIATES.


1.25.       “THIRD PARTY BENEFICIARY” MEANS ANY THIRD PARTY RECEIVING FROM
LICENSEE, DIRECTLY OR INDIRECTLY, ANY BENEFICIAL INTEREST IN AN IDENTIFIED
PRODUCT OR INFORMATION ENABLING THE DEVELOPMENT OF AN IDENTIFIED PRODUCT, AND
INCLUDES ANY SUBLICENSES OR OTHER RIGHTS GRANTED IN ACCORDANCE WITH SECTION 2.2.


1.26.       “VALID CLAIM” MEANS ANY CLAIM OF AN ISSUED (OR GRANTED) AND
UNEXPIRED PATENT THAT (A) HAS NOT BEEN HELD UNENFORCEABLE, UNPATENTABLE OR
INVALID BY A DECISION OF A COURT OR GOVERNMENTAL AGENCY OF COMPETENT
JURISDICTION, WHICH DECISION IS UNAPPEALABLE OR UNAPPEALED WITHIN THE TIME
ALLOWED FOR AN APPEAL AND (B) HAS NOT BEEN ADMITTED BY CHIRON TO BE INVALID OR
UNENFORCEABLE GENERALLY THROUGH REISSUE OR DISCLAIMER.


 


5

--------------------------------------------------------------------------------


 

2.             LICENSE

 


2.1.         RESEARCH AND DEVELOPMENT LICENSE GRANT; COMMERCIAL LICENSE. SUBJECT
TO ALL OF THE TERMS AND CONDITIONS IN THIS AGREEMENT, CHIRON HEREBY GRANTS TO
LICENSEE, A NON-TRANSFERABLE, NON-EXCLUSIVE LICENSE, WITH THE RIGHT TO
SUBLICENSE SOLELY AS SET FORTH IN SECTION 2.2, UNDER THE CHIRON PATENT RIGHTS,
TO USE LICENSED COMPOSITIONS AND LICENSED METHODS IN THE RESEARCH AND
DEVELOPMENT FIELD AT A DESIGNATED LICENSEE FACILITY IN THE LICENSED TERRITORY
DURING THE TERM AND TO MAKE, HAVE MADE, USE, HAVE USED, SELL, HAVE SOLD, IMPORT,
AND EXPORT IDENTIFIED PRODUCTS DURING THE TERM OF THIS AGREEMENT (THE
“LICENSE”).


2.2.         SUBLICENSES.  LICENSEE MAY GRANT SUBLICENSES UNDER THE LICENSES
GRANTED IN SECTION 2.1 OR OTHER RIGHTS TO EXPLOIT IDENTIFIED PRODUCTS ONLY AS
SET FORTH BELOW.


2.2.1.      LICENSE MAY GRANT SUBLICENSES TO THIRD PARTIES WITH WHICH LICENSEE
HAS A WRITTEN AGREEMENT UNDER WHICH LICENSEE AND SUCH THIRD PARTIES COLLABORATE
ON RESEARCH WITHIN THE RESEARCH AND DEVELOPMENT FIELD; PROVIDED THAT,
(I) LICENSEE HAS PROVIDED CHIRON WITH PRIOR WRITTEN NOTICE IDENTIFYING ANY SUCH
THIRD PARTY AND THE SCOPE OF THE COLLABORATION (WHICH NOTICE MAY BE PROVIDED
PRIOR TO EXECUTION OF SUCH AGREEMENT, PROVIDED THAT NEGOTIATIONS OF SUCH
AGREEMENT HAVE COMMENCED, OR DURING THE TERM OF SUCH AGREEMENT); (II) THAT THE
PROPOSED SCOPE OF THE SUBLICENSE IS LIMITED TO THE RESEARCH IN THE RESEARCH AND
DEVELOPMENT FIELD, DOES NOT GRANT THE RIGHT FOR COMMERCIALIZATION OF ANY
IDENTIFIED PRODUCTS, AND, IN ANY EVENT, DOES NOT EXCEED THE SCOPE OR DURATION OF
THE LICENSE GRANTED TO LICENSEE UNDER SECTION 2.1; (III) CHIRON DOES NOT WITHIN
THIRTY (30) DAYS AFTER ITS RECEIPT OF SUCH WRITTEN NOTICE REASONABLY OBJECT IN
WRITING TO THE GRANT OF SUCH SUBLICENSE; (IV) SUCH THIRD PARTY AGREES TO BE
BOUND BY ALL OF THE APPLICABLE TERMS AND CONDITIONS OF THIS AGREEMENT (INCLUDING
ARTICLE 5); AND (V) SUCH SUBLICENSE SHALL TERMINATE UPON THE EXPIRATION OR
TERMINATION OF ITS WRITTEN AGREEMENT WITH LICENSEE WITH RESPECT TO SUCH
COLLABORATION WITH LICENSEE.  FOR THE PURPOSES OF SECTION 2.2.1(III), IT SHALL
NOT BE UNREASONABLE FOR CHIRON TO WITHHOLD OR DELAY CONSENT IF CHIRON REASONABLY
BELIEVES THAT THE PROPOSED THIRD PARTY (A) HAS OR IS INFRINGING ANY CHIRON
PATENT RIGHTS OR (B) HAS OR IS CHALLENGING THE VALIDITY OF ANY CHIRON PATENT
RIGHTS.


2.2.2.      NOTWITHSTANDING THE FOREGOING, LICENSEE MAY SUBLICENSE, OR OTHERWISE
GRANT OR AUTHORIZE,  THIRD PARTIES TO MARKET, DISTRIBUTE, SELL OR OTHERWISE
COMMERCIALIZE ANY IDENTIFIED PRODUCT, PROVIDED THAT (I) LICENSEE SHALL REMAIN
OBLIGATED TO MAKE APPLICABLE MILESTONE AND ROYALTY PAYMENTS UNDER SECTION 3.1
FOR SUCH IDENTIFIED PRODUCTS AND (II) SUCH THIRD PARTIES SHALL BE SUBJECT TO ALL
OBLIGATIONS OF LICENSEE UNDER THIS AGREEMENT (INCLUDING PAYMENT, REPORTING AND
INDEMNITY PROVISIONS); PROVIDED THAT NEITHER LICENSEE NOR ANY SUCH THIRD PARTY
SHALL BE REQUIRED TO MAKE DUPLICATE PAYMENTS FOR ANY ONE IDENTIFIED PRODUCT FOR
WHICH PAYMENT HAS BEEN RECEIVED BY CHIRON.


2.3.         ACQUIRED COMPOUNDS. LICENSEE SHALL PROVIDE CHIRON PRIOR WRITTEN
NOTICE (THE “THIRD PARTY NOTICE”) IF LICENSEE SEEKS TO OBTAIN FROM ANY THIRD
PARTY TO WHICH CHIRON HAS NOT GRANTED A LICENSE UNDER CHIRON PATENT RIGHTS TO
PRACTICE LICENSED PROCESSES IN THE RESEARCH AND DEVELOPMENT FIELD (A “THIRD
PARTY LICENSOR”) A LICENSE OR OTHER RIGHT (AN “IN-LICENSE”) TO MAKE, HAVE MADE,
USE, HAVE USED, SELL, HAVE SOLD, IMPORT, OR EXPORT ANY COMPOUND OWNED OR
CONTROLLED BY SUCH THIRD PARTY LICENSOR THAT (I) IS A SIRNA OR ANTISENSE
COMPOUND THAT HAS THERAPEUTIC APPLICATIONS FOR HCV INFECTION, (II) IS NOT WITHIN
THE EXCLUDED APPLICATIONS, AND


 


6

--------------------------------------------------------------------------------



 


(III) IS REASONABLY LIKELY TO HAVE BEEN IDENTIFIED, DISCOVERED OR GENERATED
THROUGH THE PRACTICE OF LICENSED PROCESSES.  THE THIRD PARTY NOTICE SHALL
IDENTIFY (A) EACH COMPOUND (BUT NOT STRUCTURES) SOUGHT FROM THE THIRD PARTY
LICENSOR, (B) THE TARGETS OF ACTION OF SUCH COMPOUND TO THE EXTENT KNOWN, (C)
THE DATE ON WHICH LICENSED PROCESSES ARE BELIEVED TO FIRST HAVE BEEN USED BY
SUCH THIRD PARTY LICENSOR, (D) THE STAGE OF DEVELOPMENT OF SUCH COMPOUND, (E)
THE SCOPE THE LICENSE TO BE GRANTED TO LICENSEE (INCLUDING DEGREE OF EXCLUSIVITY
AND TERRITORIES INCLUDED), AND (F) THE IDENTITY OF SUCH THIRD PARTY LICENSOR. 
CHIRON MAY, IN ITS SOLE DISCRETION, APPROVE OR REJECT SOME OR ALL OF THE
IN-LICENSES SET FORTH IN THE THIRD PARTY NOTICE, AND SHALL MAKE SUCH APPROVAL OR
REJECTION IN WRITING WITHIN THIRTY (30) DAYS OF RECEIPT OF THE THIRD PARTY
NOTICE. UPON CHIRON’S WRITTEN APPROVAL OF AN IN-LICENSE, EACH COMPOUND THAT IS
THE SUBJECT OF THE IN-LICENSE (AN “ACQUIRED COMPOUNDS”) SHALL BECOME AN
IDENTIFIED PRODUCT UNDER THIS AGREEMENT FOR ALL PURPOSES, INCLUDING THE
OBLIGATIONS TO MAKE MILESTONE AND ROYALTY PAYMENT. WITHIN TEN (10) DAYS OF
REACHING A BINDING AGREEMENT WITH THE THIRD PARTY LICENSOR FOR SUCH IN-LICENSE
(“IN-LICENSE DATE”), LICENSEE SHALL PAY TO CHIRON FOR SUCH IDENTIFIED PRODUCT
ANY MILESTONE PAYMENTS IN ACCORDANCE WITH SECTION 3.1.1 FOR MILESTONE EVENTS
THAT OCCURRED PRIOR TO THE IN-LICENSE DATE, AND ANY ROYALTY PAYMENTS IN
ACCORDANCE WITH SECTION 3.1.2 AND 3.1.3 FOR PERIODS PRIOR TO THE IN-LICENSE
DATE.


2.4.         NO RIGHTS BY IMPLICATION.  LICENSEE’S RIGHTS UNDER THE CHIRON
PATENT RIGHTS SHALL BE LIMITED TO THOSE RIGHTS SPECIFIED IN SECTIONS 2.1 AND
2.2, AND CHIRON RETAINS ALL OTHER RIGHTS RELATED THERETO.

3.             PAYMENTS

 


3.1.         PAYMENTS.  IN CONSIDERATION OF CHIRON’S GRANT OF THE LICENSE TO
LICENSEE, LICENSEE SHALL, IN ADDITION TO THE OTHER LICENSEE OBLIGATIONS
REFERENCED HEREIN, MAKE TO CHIRON THE PAYMENTS REFERENCED IN THIS SECTION 3.1.


3.1.1.      MILESTONE PAYMENTS.  WITH RESPECT TO EACH AND EVERY IDENTIFIED
PRODUCT DEVELOPED BY LICENSEE OR ANY THIRD PARTY BENEFICIARY THAT REACHES THE
MILESTONE EVENTS REFERENCED IN THIS SECTION 3.1.1, LICENSEE SHALL PAY TO CHIRON
THE FOLLOWING MILESTONE PAYMENTS WITHIN THIRTY (30) DAYS FOLLOWING THE
OCCURRENCE OF EACH SUCH MILESTONE EVENT:

(A)           UPON FILING OF AN IND OR COMMENCEMENT OF PHASE I CLINICAL TRIALS,
WHICHEVER OCCURS FIRST:  *** (“FIRST MILESTONE PAYMENT”); AND

(B)           UPON COMMENCEMENT OF PHASE II CLINICAL TRIALS: ***; AND

(C)           UPON COMMENCEMENT OF PHASE III CLINICAL TRIALS: ***; AND

(D)           UPON FILING OF AN NDA: ***; AND

(E)           UPON APPROVAL OF AN NDA: ***.

For the avoidance of doubt, each payment pursuant to clause (a), (b), (c), (d)
or (e) above shall be non-refundable, non-creditable, non-cancelable and payable
once (and only once) with respect to each Identified Product regardless of the
number of countries in which clinical trials are conducted or the number of NDA
registrations filed or

 

7

--------------------------------------------------------------------------------


 

approved with respect to such Identified Product.  If a milestone event occurs
and Licensee has not made any milestone payments due for previous milestone
events (regardless of whether such milestone events have occurred), Licensee
shall pay to Chiron the amounts due for such previous milestone events in
conjunction with the payments for the current milestone events.  For purposes of
this Section 3.1.1, “commencement” of particular Clinical Trial shall mean the
earlier of (i) the date of first such dosing of Identified Product in humans as
part of such Clinical Trial and (ii) the date upon which Licensee makes a public
announcement that such Clinical Trial has commenced.


3.1.2.      ROYALTY PAYMENTS.  LICENSEE SHALL PAY CHIRON ROYALTY PAYMENTS WITH
RESPECT TO NET SALES OF IDENTIFIED PRODUCTS IN ACCORDANCE WITH THE FOLLOWING
ROYALTY PAYMENT SCHEDULE:

 

For Aggregate Annual Worldwide Net
Sales of Identified Products:

Royalty Rate

Above $0 and up to *** million

***%

Above *** million

***%

 

Following the first commercial sale of an Identified Product, Licensee will make
royalty payments to Chiron on a quarterly basis.  Payments will be due within
forty-five (45) days of the end of each calendar quarter.

 


 

 


3.1.3.      NO VALID CLAIM.  IF DURING ANY TIME PERIOD, AN IDENTIFIED PRODUCT IS
EXPLOITED IN A COUNTRY OF THE LICENSED TERRITORY AND IS NOT COVERED BY A VALID
CLAIM UNDER ANY CHIRON PATENT RIGHTS IN SUCH COUNTRY, THE ROYALTY RATE PAYABLE
BY LICENSEE DURING THE TIME PERIOD IN WHICH THERE IS NO SUCH COVERAGE BY A VALID
CLAIM FOR SUCH IDENTIFIED PRODUCT SHALL BE AS FOLLOWS:


FOR AGGREGATE ANNUAL WORLDWIDE NET SALES OF IDENTIFIED PRODUCTS

Royalty Rate


ABOVE $0 AND UP TO *** MILLION

***%


ABOVE *** MILLION

***%

 


3.1.4.      PRIOR ACTIVITY.  ANY IDENTIFIED PRODUCTS THAT HAVE BEEN DEVELOPED
PRIOR TO THE EFFECTIVE DATE BY LICENSEE OR ITS SUBLICENSEES SHALL BE SET FORTH
IN EXHIBIT C HERETO, AND SHALL INCLUDE THE LATEST STAGE OF CLINICAL ACHIEVEMENT
FOR SUCH IDENTIFIED PRODUCTS.  ON THE EFFECTIVE DATE, LICENSEE SHALL PAY TO
CHIRON ANY MILESTONE OR ROYALTY PAYMENTS UNDER SECTIONS 3.1.1, 3.1.2 AND 3.1.3
FOR SUCH IDENTIFIED PRODUCTS RELATED TO PERIODS PRIOR TO THE EFFECTIVE DATE;
PROVIDED, HOWEVER, THAT IN LIEU OF RECEIVING THE FIRST MILESTONE PAYMENT WITH
RESPECT TO THAT CERTAIN IDENTIFIED PRODUCT DESCRIBED ON EXHIBIT C


 


8

--------------------------------------------------------------------------------



 


AS HCV AUG (AVI-4065) AND DESCRIBED THEREIN AS HAVING COMMENCED A PHASE I/II
TRIAL, CHIRON HAS AGREED TO RECEIVE FROM LICENSEE CERTAIN COMMON STOCK OF
LICENSEE AS SET FORTH IN THAT CERTAIN STOCK PURCHASE AGREEMENT BETWEEN THE
PARTIES DATED OF EVEN DATE HEREWITH.  ANY BREACH OF SUCH AGREEMENT BY LICENSEE
SHALL CONSTITUTE A MATERIAL BREACH OF THIS AGREEMENT.


3.2.         MANNER OF PAYMENT.  ALL PAYMENTS HEREUNDER SHALL BE IN UNITED
STATES DOLLARS IN IMMEDIATELY AVAILABLE FUNDS AND SHALL BE MADE BY WIRE TRANSFER
TO SUCH BANK ACCOUNT AS MAY BE DESIGNATED FROM TIME TO TIME BY CHIRON.


3.2.1.      EXCHANGE RATE.  IN THE EVENT THAT IDENTIFIED PRODUCTS ARE SOLD IN
CURRENCIES OTHER THAN UNITED STATES DOLLARS, NET SALES SHALL BE CALCULATED BY
LICENSEE IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES.  NET SALES
IN SUCH OTHER CURRENCIES SHALL BE CONVERTED INTO U.S. DOLLARS AT THE END OF EACH
ROYALTY REPORTING PERIOD USING AN EXCHANGE RATE EQUAL TO THE SIMPLE AVERAGE OF
THE DAILY “U.S. DOLLAR NOON BUYING RATES” ON EACH BUSINESS DAY OF THE APPLICABLE
ROYALTY REPORTING PERIOD, AS PUBLISHED AT 12:00PM DAILY NEW YORK TIME BY THE
FEDERAL RESERVE BANK OF NEW YORK (AVAILABLE ON BLOOMBERG & REUTERS).  ROYALTY
PAYMENTS DUE TO CHIRON PURSUANT TO SECTION 3.1.2 AND 3.1.3 SHALL BE CALCULATED
BASED ON THE NET SALES IN UNITED STATES DOLLARS AS CALCULATED ABOVE.


3.2.2.      BLOCKED CURRENCY.  IN THE EVENT THAT RESTRICTIONS OR PROHIBITIONS
IMPOSED BY A NATIONAL OR INTERNATIONAL GOVERNMENT AUTHORITY PRECLUDE CONVERSION
OF A NATIONAL OR INTERNATIONAL CURRENCY INTO UNITED STATES DOLLARS, LICENSEE AND
CHIRON SHALL CONSULT TO FIND A PROMPT AND ACCEPTABLE SOLUTION AND, PRIOR TO
LICENSEE AND CHIRON DETERMINING SUCH AN ACCEPTABLE SOLUTION, LICENSEE SHALL
HANDLE ALL MONEY RECEIVED BY LICENSEE FROM THE SALE OR OTHER DISTRIBUTION OF
IDENTIFIED PRODUCTS AS CHIRON MAY LAWFULLY DIRECT.  THE COST AND EXPENSE
INCURRED AS A CONSEQUENCE OF ANY SUCH HANDLING SHALL BE BORNE EQUALLY BY
LICENSEE AND CHIRON.  NOTWITHSTANDING THE FOREGOING, IF ANY NATIONAL OR
INTERNATIONAL CURRENCY CANNOT BE CONVERTED INTO UNITED STATES DOLLARS WHEN
PAYMENT TO CHIRON IS DUE AND PAYABLE UNDER SECTION 3.1 ABOVE, LICENSEE SHALL
DEPOSIT THE LOCAL CURRENCY EQUIVALENT OF THE UNITED STATES DOLLAR PAYMENT AMOUNT
DUE AND PAYABLE TO CHIRON IN AN INTEREST-BEARING ACCOUNT IN THE NAME OF CHIRON. 
IN THE EVENT THAT CONVERSION INTO UNITED STATES DOLLARS OF ANY PAYMENT AMOUNT
DUE AND PAYABLE TO CHIRON DEPOSITED IN AN INTEREST-BEARING ACCOUNT PURSUANT TO
THE PREVIOUS SENTENCE BECOMES POSSIBLE, LICENSEE SHALL DELIVER SUCH PAYMENT
AMOUNT TO CHIRON PROMPTLY, HOWEVER, IF CONVERSION OF ANY SUCH AMOUNT IS NOT
POSSIBLE WITHIN TWELVE (12) MONTHS AFTER THE DATE PAYMENT WAS DUE AND PAYMENT TO
CHIRON, LICENSEE SHALL TRANSFER TO CHIRON THE AMOUNT DEPOSITED IN THE NAME OF
CHIRON, TOGETHER WITH ALL INTEREST ACCRUED ON THE AMOUNT DEPOSITED AFTER THE
DATE OF DEPOSIT.


3.2.3.      LATE PAYMENT.  ANY PAYMENT, INCLUDING ROYALTY PAYMENTS, MADE BY
LICENSEE HEREUNDER AFTER THE DATE SUCH PAYMENT IS DUE, SHALL BEAR INTEREST AT
THE LESSER OF: (A) 300 BASIS POINTS ABOVE THE THREE (3) MONTH UNITED STATES
DOLLAR LIBOR AS PUBLISHED IN THE WALL STREET JOURNAL ON THE DAY WHICH IS TWO
BUSINESS DAYS PRIOR TO THE DATE THE PAYMENT IS DUE, OR (B) THE MAXIMUM RATE
PERMITTED BY APPLICABLE LAW (THE “INTEREST RATE”).  THE INTEREST RATE SHALL BE
CALCULATED FROM THE DATE PAYMENT WAS DUE UNTIL ACTUALLY RECEIVED BY CHIRON (THE
“INTEREST PERIOD”) BASED ON ACTUAL NUMBER OF DAYS


 


9

--------------------------------------------------------------------------------



 


LAPSED AND A 360-DAY YEAR.  IF THE INTEREST PERIOD EXTENDS BEYOND THREE (3)
MONTHS, AT THE BEGINNING OF EACH THREE (3) MONTH INTERVAL, THE INTEREST RATE
WILL BE RECALCULATED USING THE CURRENT THREE (3) MONTH LIBOR, AS DESCRIBED
ABOVE, UNTIL THE PAYMENT IS RECEIVED.


3.2.4.      UNDERPAYMENT.  IF AN INSPECTION (AS DEFINED IN SECTION 4.3) REVEALS
AN UNDERPAYMENT, THEN LICENSEE SHALL PROMPTLY MAKE UP SUCH UNDERPAYMENT WITH
INTEREST AT THE INTEREST RATE FROM THE DATE PAYMENT WAS OWED.


3.3.         WITHHOLDING TAXES.    IF APPLICABLE LAW REQUIRES THAT LICENSEE
WITHHOLD ANY TAXES FROM THE AMOUNTS PAID TO CHIRON HEREUNDER, LICENSEE SHALL
DEDUCT SUCH TAXES FROM THE AMOUNTS PAID BY LICENSEE HEREUNDER, MAKE TIMELY
PAYMENT OF SUCH TAXES TO THE PROPER TAXING AUTHORITY FOR THE ACCOUNT OF CHIRON
AND SEND PROOF OF SUCH PAYMENT TO CHIRON WITHIN THIRTY (30) DAYS FOLLOWING SUCH
PAYMENT.    FURTHER, LICENSEE SHALL PROVIDE CHIRON COPIES OF ANY TAX RECEIPTS
FOR ANY SUCH TAXES PAID, TOGETHER WITH COPIES OF ALL PERTINENT COMMUNICATIONS
FROM OR WITH GOVERNMENTAL AUTHORITIES WITH RESPECT THERETO.  AT CHIRON’S
REASONABLE REQUEST AND AT CHIRON’S REASONABLE EXPENSE, LICENSEE SHALL REASONABLY
ASSIST CHIRON IN ANY EFFORT BY CHIRON IN CLAIMING ANY EXEMPTION FROM SUCH TAXES
UNDER ANY DOUBLE TAXATION OR SIMILAR AGREEMENT OR TREATY FROM TIME TO TIME IN
FORCE, AND IN MINIMIZING THE AMOUNT REQUIRED TO BE SO WITHHELD.


3.4.         MORE FAVORABLE TERMS.  CHIRON REPRESENTS THAT AS OF THE EFFECTIVE
DATE IT HAS NOT OFFERED TO ANY THIRD PARTY A LICENSE TO THE CHIRON PATENTS AND
LICENSED PROCESSES IN THE RESEARCH AND DEVELOPMENT FIELD TO MAKE, HAVE MADE,
USE, HAVE USED, SELL, HAVE SOLD, IMPORT AND EXPORT IDENTIFIED PRODUCTS ON TERMS
THAT ARE SUBSTANTIALLY MORE FAVORABLE ON THE WHOLE THAN THE TERMS OF THE LICENSE
TO LICENSEE HEREUNDER.


 

4.             STATEMENTS, RECORDS AND INSPECTION

 


4.1.         STATEMENTS.  ALL MILESTONE AND ROYALTY PAYMENTS MADE TO CHIRON
HEREUNDER SHALL BE ACCOMPANIED BY A WRITTEN STATEMENT SETTING FORTH IN
REASONABLE DETAIL THE CALCULATION THEREOF, INCLUDING, FOR EXAMPLE, IN THE CASE
OF ROYALTY PAYMENTS, THE GROSS AMOUNT BILLED OR INVOICED BY LICENSEE OR AN
AFFILIATE OR COMMERCIAL COLLABORATORS OR ANY OTHER THIRD PARTY FOR THE SALE OR
DISTRIBUTION FOR THE IDENTIFIED PRODUCT, ITEMIZED DEDUCTIONS AGAINST SUCH GROSS
AMOUNT, AND NET SALES ON A COUNTRY-BY COUNTRY BASIS.  SUCH STATEMENT SHALL
CONTAIN REFERENCE TO NET SALES BY TERRITORY IN UNITED STATES DOLLARS, AS
CALCULATED BY THE METHOD IN SECTION 3.2.


4.2.         RECORD KEEPING.  LICENSEE SHALL KEEP AND MAINTAIN, AND SHALL CAUSE
ITS AFFILIATES AND THIRD PARTY BENEFICIARIES TO KEEP AND MAINTAIN, COMPLETE AND
ACCURATE BOOKS OF ACCOUNT AND ADEQUATE RECORDS OF ALL SALES OF IDENTIFIED
PRODUCTS IN SUFFICIENT DETAIL TO PERMIT CHIRON TO CONFIRM THE ACCURACY OF
REPORTED ROYALTIES HEREUNDER, INCLUDING GENERAL ACCOUNTING LEDGERS, INVOICE/SALE
REGISTERS, ORIGINAL INVOICES AND SHIPPING DOCUMENTS, TAX RETURNS, INVENTORY AND
MANUFACTURING RECORDS, SUBLICENSE AND DISTRIBUTOR AGREEMENTS AND PRICE LISTS,
PRODUCT CATALOGS AND OTHER MARKETING MATERIALS, AND SHALL RETAIN SUCH BOOKS AND
RECORDS FOR A PERIOD OF THREE YEARS FROM THE LAST DAY OF THE CALENDAR QUARTER IN
WHICH SUCH SALES WERE MADE.


4.3.         INSPECTION.  CHIRON MAY FROM TIME TO TIME AND AT ANY REASONABLE
TIME, NOT EXCEEDING ONCE EVERY TWELVE (12) MONTHS, AUDIT (EACH SUCH AUDIT, AN
“INSPECTION”) THE BOOKS AND RECORDS OF LICENSEE, LICENSEE’S AFFILIATES OR THIRD
PARTY BENEFICIARIES, AS THE CASE MAY BE,


 


10

--------------------------------------------------------------------------------



 


AND RECORDS AND BOOKS OF SUBLICENSEES, TO THE EXTENT NECESSARY IN ORDER TO
VERIFY THE ACCURACY OF ANY REPORT OR PAYMENT MADE UNDER THIS AGREEMENT, OR IN
THE CASE OF LICENSEE’S FAILURE TO MAKE REPORTS OR PAY ROYALTIES, TO OBTAIN
INFORMATION AS TO THE ROYALTY PAYABLE FOR ANY SUCH PERIOD, BY LICENSEE TO CHIRON
(WITHIN THE THREE (3) FULL-YEAR PERIOD IMMEDIATELY PRECEDING SUCH AUDIT).  ANY
SUCH AUDIT WILL BE CONDUCTED BY A CERTIFIED PUBLIC ACCOUNTANT SELECTED BY
CHIRON, UNLESS LICENSEE REASONABLY OBJECTS TO SUCH CERTIFIED PUBLIC ACCOUNTANT
(“AUDITOR”), ON REASONABLE NOTICE AND DURING NORMAL BUSINESS HOURS.  THE AUDITOR
WILL EXECUTE A CONFIDENTIALITY AGREEMENT WITH LICENSEE IN WHICH THE AUDITOR
AGREES TO ONLY DISCUSS WITH CHIRON INFORMATION AND FINDINGS RELEVANT TO ROYALTY
CALCULATIONS AND PAYMENTS PURSUANT TO THIS AGREEMENT.  BOOKS AND RECORDS SHALL
INCLUDE BUT NOT BE LIMITED TO: (A) ACCOUNTING GENERAL LEDGERS (ELECTRONICALLY IF
AVAILABLE); (B) INVOICE/SALES REGISTERS; (C) ORIGINAL INVOICE AND SHIPPING
DOCUMENTS; (D) FEDERAL AND STATE BUSINESS TAX RETURNS; (E) COMPANY FINANCIAL
STATEMENTS; (F) SALES ANALYSIS REPORTS; (G) INVENTORY AND OR MANUFACTURING
RECORDS; (H) SUBLICENSE AND DISTRIBUTOR AGREEMENTS; AND (I) PRICE LISTS, PRODUCT
CATALOGS AND OTHER MARKETING MATERIALS.  LICENSEE AGREES TO MAINTAIN SUCH BOOKS
AND RECORDS FOR A PERIOD OF NOT LESS THAN FIVE (5) YEARS FROM THE DATE EACH
ROYALTY REPORT IS SUBMITTED TO CHIRON.  SUCH INSPECTION SHALL BE AT CHIRON’S
EXPENSE UNLESS A ROYALTY PAYMENT DEFICIENCY IS DETERMINED AND SUCH DEFICIENCY IS
FIVE PERCENT (5%) OR GREATER, FOR ANY ROYALTY REPORTING PERIOD INCLUDED IN THE
EXAMINATION.  IN SUCH CASE LICENSEE SHALL BE RESPONSIBLE FOR REIMBURSING CHIRON
FOR THE EXAMINATION FEE AND EXPENSES CHARGED BY THE AUDITOR.  LICENSEE AGREES TO
PAY PAST DUE ROYALTIES (WITH INTEREST AS PER SECTION 3.2.3) FOR ANY ROYALTY
DEFICIENCY ERROR AS DETERMINED BY THE AUDITOR, WHICH AFFECTS PERIODS PRIOR TO
THE PERIOD UNDER AUDIT.  CHIRON AND THE AUDITOR SHALL MAINTAIN IN CONFIDENCE
SUCH INSPECTION AND ITS RESULTING REPORT.  THE AUDITOR MAY NOT DISCLOSE
FINANCIAL OR PROPRIETARY INFORMATION EXCEPT AS REQUIRED BY THIS AGREEMENT OR IF
IT ALREADY EXISTS IN THE PUBLIC DOMAIN.

5.             REPRESENTATIONS AND WARRANTIES; DISCLAIMER

 


5.1.         MUTUAL WARRANTIES.  EACH PARTY REPRESENTS AND WARRANTS TO THE OTHER
PARTY THAT (A) IT HAS ALL REQUISITE CORPORATE POWER AND AUTHORITY TO ENTER INTO
THIS AGREEMENT, TO GRANT THE LICENSES GRANTED BY IT HEREUNDER, AND TO PERFORM
ITS OTHER OBLIGATIONS UNDER THIS AGREEMENT, (B) EXECUTION OF THIS AGREEMENT AND
THE PERFORMANCE BY THE WARRANTING PARTY OF ITS OBLIGATIONS HEREUNDER, INCLUDING
THE LICENSES GRANTED BY THAT PARTY HEREUNDER, HAVE BEEN DULY AUTHORIZED, AND (C)
THIS AGREEMENT IS FULLY BINDING AND ENFORCEABLE IN ACCORDANCE WITH ITS TERMS
SUBJECT TO THE EFFECTS OF BANKRUPTCY, INSOLVENCY OR OTHER LAWS OF GENERAL
APPLICATION AFFECTING THE ENFORCEMENT OF CREDITOR RIGHTS AND JUDICIAL PRINCIPLES
AFFECTING THE AVAILABILITY OF SPECIFIC PERFORMANCE AND GENERAL PRINCIPLES OF
EQUITY, WHETHER ENFORCEABILITY IS CONSIDERED A PROCEEDING AT LAW OR EQUITY.


5.2.         LICENSEE WARRANTIES AND COVENANTS. LICENSEE WARRANTS, REPRESENTS
AND COVENANTS THAT:


5.2.1.      ALL OF ITS ACTIVITIES RELATED TO ITS USE OF THE CHIRON PATENT RIGHTS
PURSUANT TO THIS AGREEMENT SHALL COMPLY IN ALL MATERIAL RESPECTS WITH ALL
APPLICABLE LEGAL AND REGULATORY REQUIREMENTS, INCLUDING ALL APPLICABLE
REGULATORY REQUIREMENTS; AND


5.2.2.      IT SHALL NOT ENGAGE IN ANY ACTIVITIES THAT WOULD INFRINGE THE CHIRON
PATENT RIGHTS THAT ARE OUTSIDE THE SCOPE OF THE RESEARCH AND DEVELOPMENT LICENSE


 


11

--------------------------------------------------------------------------------



 


GRANTED HEREUNDER (INCLUDING THE USE OF THE LICENSED PROCESSES AFTER THE
TERMINATION OF THE TERM).


5.3.         DISCLAIMER.  EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT,
CHIRON MAKES NO REPRESENTATIONS AND EXTENDS NO WARRANTIES OF ANY KIND, EITHER
EXPRESS OR IMPLIED, INCLUDING ANY EXPRESS OR IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE WITH RESPECT TO THE CHIRON
PATENT RIGHTS OR ANY LICENSE GRANTED BY CHIRON HEREUNDER, OR WITH RESPECT TO ANY
PRODUCTS OR SERVICES OF LICENSEE.  FURTHERMORE, NOTHING IN THIS AGREEMENT SHALL
BE CONSTRUED AS A WARRANTY THAT ANY PATENT OR OTHER PROPRIETARY RIGHTS INCLUDED
IN THE CHIRON PATENT RIGHTS ARE VALID OR ENFORCEABLE OR THAT LICENSEE’S USE OF
THE CHIRON PATENT RIGHTS CONTEMPLATED HEREUNDER DOES NOT INFRINGE ANY PATENT
RIGHTS OR OTHER INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD PARTY.


5.4.         PATENT MATTERS.  CHIRON SHALL HAVE THE EXCLUSIVE RIGHT TO TAKE
ACTION AGAINST ANY INFRINGEMENT OF ANY OF THE CHIRON PATENT RIGHTS, IN ITS SOLE
DISCRETION.  LICENSEE SHALL COOPERATE REASONABLY IN ANY ACTION CHIRON MAY TAKE
AGAINST ANY SUCH INFRINGEMENT, UPON CHIRON’S REQUEST AND AT CHIRON’S EXPENSE.

6.             LIMITATION OF LIABILITY

 

NOTWITHSTANDING ANYTHING IN THIS AGREEMENT OR OTHERWISE, EXCEPT WITH RESPECT TO
A PARTY’S INDEMNIFICATION OBLIGATIONS UNDER SECTION 7, NEITHER PARTY SHALL BE
LIABLE TO THE OTHER WITH RESPECT TO ANY SUBJECT MATTER OF THIS AGREEMENT UNDER
ANY CONTRACT, NEGLIGENCE, STRICT LIABILITY, OR OTHER LEGAL OR EQUITABLE THEORY
FOR ANY INCIDENTAL, INDIRECT OR CONSEQUENTIAL DAMAGES.

7.             INDEMNITY

 


7.1.         LICENSEE INDEMNITY. SUBJECT TO SECTION 7.2, LICENSEE SHALL
INDEMNIFY, DEFEND AND HOLD HARMLESS CHIRON AND ITS AFFILIATES AND THE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS AND REPRESENTATIVES OF CHIRON AND ITS AFFILIATES
FROM AND AGAINST ANY AND ALL CLAIMS, THREATENED CLAIMS, DAMAGES, LOSSES, SUITS,
PROCEEDINGS OR LIABILITIES OF ANY KIND (“CLAIMS”) ARISING OUT OF OR RELATING TO
LICENSEE’S MANUFACTURE, USE, SALE, OFFERING FOR SALE, IMPORTATION OR EXPORTATION
OF IDENTIFIED PRODUCTS OR TO ITS USE OTHERWISE OF THE CHIRON PATENT RIGHTS,
INCLUDING CLAIMS BASED ON PRODUCT LIABILITY OR INFRINGEMENT OF THIRD PARTY
PATENT OR INTELLECTUAL PROPERTY RIGHTS.


7.2.         INDEMNIFICATION PROCEDURES. CHIRON SHALL NOTIFY LICENSEE IN WRITING
PROMPTLY UPON BECOMING AWARE OF ANY CLAIM TO WHICH SUCH INDEMNIFICATION MAY
APPLY.  LICENSEE SHALL BE RELIEVED OF ITS OBLIGATION OF INDEMNIFICATION TO THE
EXTENT, AND ONLY TO THE EXTENT, LICENSEE IS PREJUDICED BY ANY FAILURE OF CHIRON
TO PROVIDE LICENSEE WITH THE FOREGOING NOTICE OF ANY SUCH CLAIM WITHIN A
REASONABLE PERIOD OF TIME.  LICENSEE SHALL HAVE THE RIGHT TO ASSUME AND CONTROL
THE DEFENSE OF THE CLAIM AT ITS OWN EXPENSE.  IF THE RIGHT TO ASSUME AND HAVE
SOLE CONTROL OF THE DEFENSE IS EXERCISED BY LICENSEE, CHIRON SHALL HAVE THE
RIGHT TO PARTICIPATE IN, BUT NOT CONTROL, SUCH DEFENSE AT ITS OWN EXPENSE AND
LICENSEE’S INDEMNITY OBLIGATIONS SHALL BE DEEMED NOT TO


 


12

--------------------------------------------------------------------------------



 


INCLUDE ATTORNEYS’ FEES AND LITIGATION EXPENSES INCURRED BY CHIRON AFTER THE
ASSUMPTION OF THE DEFENSE BY LICENSEE.  IF LICENSEE DOES NOT ASSUME THE DEFENSE
OF THE CLAIM, CHIRON MAY DEFEND THE CLAIM AT LICENSEE’S EXPENSE BUT SHALL HAVE
NO OBLIGATION TO DO SO. CHIRON WILL NOT SETTLE OR COMPROMISE THE CLAIM WITHOUT
THE PRIOR WRITTEN CONSENT OF LICENSEE, AND LICENSEE WILL NOT SETTLE OR
COMPROMISE THE CLAIM IN ANY MANNER WHICH WOULD HAVE AN ADVERSE EFFECT ON CHIRON
WITHOUT THE CONSENT OF CHIRON, WHICH CONSENT, IN EACH CASE, WILL NOT BE
UNREASONABLY WITHHELD.  CHIRON SHALL REASONABLY COOPERATE WITH LICENSEE AND WILL
MAKE AVAILABLE TO LICENSEE ALL PERTINENT INFORMATION UNDER THE CONTROL OF
CHIRON.


7.3.         PRESUMPTIONS AND BURDEN OF PROOF REGARDING CLAIMS OF EXEMPT PRODUCT
STATUS.  THE PARTIES AGREE THAT THERE SHALL BE A PRESUMPTION THAT SIRNA OR
ANTISENSE COMPOUNDS FOR THE TREATMENT OF HCV INFECTION ARISING PRIOR TO THE
EXPIRATION OF CHIRON PATENT RIGHTS IN THE RELEVANT REFERENCE COUNTRY FROM
LICENSEE’S PROGRAM FOR RESEARCH, DEVELOPMENT AND COMMERCIALIZATION OF HCV GENOME
AND COMPLEMENTARY RNA INHIBITOR PRODUCTS (A “PRODUCT IN QUESTION”) ARE
IDENTIFIED PRODUCTS, AND ARE SUBJECT TO THE OBLIGATIONS GOVERNING IDENTIFIED
PRODUCT PROVIDED HEREIN.  IN THE EVENT THAT LICENSEE CONTENDS THAT A PRODUCT IN
QUESTION IS NOT AN IDENTIFIED PRODUCT (AN “EXEMPT PRODUCT”) LICENSEE SHALL HAVE
THE BURDEN OF PROVING SUCH CONTENTION BY A PREPONDERANCE OF THE EVIDENCE, AND
THE PROVISIONS OF SECTION 7.4 SHALL APPLY.


7.4.         EXEMPT PRODUCT NOTIFICATION.  IN THE EVENT THAT LICENSEE OR ANY
LICENSEE AFFILIATE FILES AN IND FOR ANY PRODUCT IN QUESTION AFTER THE EFFECTIVE
DATE THAT LICENSEE CONTENDS IS AN EXEMPT PRODUCT, LICENSEE SHALL PROVIDE CHIRON
WRITTEN NOTICE PROVIDING PARTICULAR AND SUFFICIENT FACTS WHICH ARE THE BASIS FOR
SUCH CONTENTION (THE “EXEMPT PRODUCT NOTIFICATION”).  LICENSEE SHALL PROVIDE
CHIRON WITH THE EXEMPT PRODUCT NOTIFICATION WITHIN THIRTY (30) DAYS FOLLOWING
THE IND FILING OF ANY SUCH ALLEGED EXEMPT PRODUCT (THE “EXEMPT PRODUCT
NOTIFICATION PERIOD”).  IN THE EVENT THAT LICENSEE SUBMITS TO CHIRON AN EXEMPT
PRODUCT NOTIFICATION, CHIRON SHALL HAVE THE RIGHT TO HAVE LICENSEE’S CLAIM THAT
THE PRODUCT IN QUESTION IS AN EXEMPT PRODUCT EVALUATED BY AN QUALIFIED EXPERT IN
THE PHARMACEUTICAL INDUSTRY CHOSEN BY CHIRON.  IN THE EVENT THAT CHIRON DISPUTES
LICENSEE’S CLAIM THAT THE PRODUCT IN QUESTION IS AN EXEMPT PRODUCT AFTER SUCH
EVALUATION, THE DISPUTE SHALL BE GOVERNED BY THE DISPUTE RESOLUTION PROVISIONS
PROVIDED HEREIN, PROVIDED THAT THE PRESUMPTION AND BURDEN OF PROOF PROVISIONS
REFERENCED IN SECTION 7.3 SHALL APPLY TO SUCH DISPUTE RESOLUTION.  IN THE EVENT
THAT LICENSEE FAILS TO PROVIDE CHIRON WITH AN EXEMPT PRODUCT NOTIFICATION WITHIN
THE EXEMPT PRODUCT NOTIFICATION PERIOD, LICENSEE SHALL THEREAFTER BE ESTOPPED
FROM ASSERTING THAT THE PRODUCT IN QUESTION IS AN EXEMPT PRODUCT.

8.             TERM AND TERMINATION

 


8.1.         TERM.  THE TERM OF THIS AGREEMENT (THE “TERM”) SHALL COMMENCE AS OF
THE EFFECTIVE DATE AND, UNLESS EARLIER TERMINATED IN ACCORDANCE WITH SECTION
8.2, SHALL CONTINUE UNTIL THE LATER TO OCCUR OF (A) THE TWENTIETH ANNIVERSARY OF
THE EFFECTIVE DATE AND (B) THE EXPIRATION DATE OF THE LAST TO EXPIRE OF ANY
ISSUED CHIRON PATENT THAT INCLUDES AT LEAST ONE VALID CLAIM COVERING SUCH
IDENTIFIED PRODUCT IN ANY COUNTRY IN WHICH IDENTIFIED PRODUCT IS BEING SOLD.  IN
ACKNOWLEDGEMENT OF LICENSEE’S AGREEMENT TO ENTER INTO A DEFERRED PAYMENT
ARRANGEMENT INSTEAD OF PAYING A FULLY NEGOTIABLE UP-FRONT FEE FOR THE LICENSE TO
THE CHIRON PATENT RIGHTS GRANTED HEREIN, LICENSEE AGREES THAT LICENSEE’S
OBLIGATION TO PAY MILESTONE PAYMENTS PURSUANT TO SECTION 3.1.1 AND ROYALTY
PAYMENTS PURSUANT TO SECTIONS 3.1.2 AND 3.1.3


 


13

--------------------------------------------------------------------------------



 


SHALL BE UNCONDITIONAL AND IRREVOCABLE DURING THE TERM, NOTWITHSTANDING ANY
EARLIER EXPIRATION OR INVALIDATION OF ANY OR ALL OF THE CHIRON PATENT RIGHTS.


8.2.         TERMINATION.


8.2.1.      CHIRON SHALL HAVE THE RIGHT TO TERMINATE THIS AGREEMENT, AT CHIRON’S
SOLE DISCRETION, UPON DELIVERY OF WRITTEN NOTICE TO LICENSEE, UPON THE
OCCURRENCE OF ANY OF THE FOLLOWING:

(A)           IN THE EVENT OF ANY BREACH BY LICENSEE OF ANY TERMS AND CONDITIONS
OF THIS AGREEMENT, PROVIDED THAT SUCH BREACH HAS NOT BEEN CURED WITHIN SIXTY
(60) DAYS AFTER WRITTEN NOTICE THEREOF IS GIVEN BY CHIRON TO LICENSEE; OR

(B)           IN THE EVENT THAT LICENSEE OR ANY THIRD PARTY BENEFICIARY
CHALLENGES OR KNOWINGLY SUPPORTS (OTHER THAN PURSUANT TO A SUBPOENA OR OTHER
COURT ORDER) A CHALLENGE TO THE VALIDITY OF ANY OF THE CHIRON PATENT RIGHTS.


8.2.2.      EITHER PARTY SHALL HAVE THE RIGHT TO TERMINATE THIS AGREEMENT, UPON
THE FILING BY THE OTHER PARTY IN ANY COURT OR AGENCY PURSUANT TO ANY STATUTE OR
REGULATION OF THE UNITED STATES OR ANY STATE A PETITION IN BANKRUPTCY OR
INSOLVENCY OR FOR REORGANIZATION OR SIMILAR ARRANGEMENT OR FOR THE APPOINTMENT
OF A RECEIVER OR TRUSTEE OF SUCH PARTY OR ITS ASSETS, UPON THE PROPOSAL OF A
WRITTEN AGREEMENT OF COMPOSITION OR EXTENSION OF ITS DEBTS, OR IF SUCH PARTY IS
SERVED WITH AN INVOLUNTARY PETITION AGAINST IT IN ANY INSOLVENCY PROCEEDING,
UPON THE NINETY-FIRST (91ST) DAY AFTER SUCH SERVICE IF SUCH INVOLUNTARY PETITION
HAS NOT PREVIOUSLY BEEN STAYED OR DISMISSED, OR UPON THE MAKING BY SUCH PARTY OF
AN ASSIGNMENT FOR THE BENEFIT OF ITS CREDITORS.


8.3.         EFFECT OF TERMINATION OR EXPIRATION.


8.3.1.      IN GENERAL.  UPON TERMINATION OF THIS AGREEMENT FOR ANY REASON:

(A)           ALL RIGHTS AND LICENSES GRANTED TO LICENSEE IN ARTICLE 2 SHALL
TERMINATE, AND LICENSEE SHALL CEASE ALL USE OF CHIRON PATENT RIGHTS, INCLUDING
ANY RESEARCH, DEVELOPMENT, USE, MANUFACTURE AND SALE OF IDENTIFIED PRODUCTS;

(B)           WITHOUT LIMITATION TO SECTION 8.3.2, ANY AND ALL ROYALTY AND
MILESTONE PAYMENT AND RELATED OBLIGATIONS OF LICENSEE, IF ANY, SHALL SURVIVE;

(C)           CHIRON SHALL HAVE THE RIGHT TO RETAIN ALL AMOUNTS PREVIOUSLY PAID
TO CHIRON BY LICENSEE; AND

(D)           NEITHER PARTY SHALL BE RELIEVED OF ANY OBLIGATION WHICH ACCRUED
PRIOR TO THE EFFECTIVE DATE OF SUCH EXPIRATION OR EARLY TERMINATION.


8.3.2.      SURVIVAL.  EXCEPT AS EXPRESSLY PROVIDED HEREIN, THE FOLLOWING
PROVISIONS SHALL SURVIVE EXPIRATION OR TERMINATION OF THIS AGREEMENT: ARTICLE 3,
SECTION 4.3, ARTICLE 5, ARTICLE 6, ARTICLE 7, SECTION 8.3, ARTICLE 9, ARTICLE 10
AND ANY OTHER PROVISIONS WHICH BY THEIR NATURE ARE INTENDED TO SURVIVE
TERMINATION.


 


14

--------------------------------------------------------------------------------



 

9.             CONFIDENTIAL INFORMATION

 


9.1.         CONFIDENTIALITY.  EXCEPT TO THE EXTENT EXPRESSLY AUTHORIZED BY THIS
AGREEMENT OR OTHERWISE AGREED IN WRITING, THE PARTIES AGREE THAT, FOR THE TERM
OF THIS AGREEMENT AND FOR TEN (10) YEARS THEREAFTER, EACH PARTY (THE “RECEIVING
PARTY”) RECEIVING ANY CONFIDENTIAL INFORMATION OF THE OTHER PARTY (THE
“DISCLOSING PARTY”) SHALL KEEP SUCH CONFIDENTIAL INFORMATION CONFIDENTIAL AND
SHALL NOT PUBLISH OR OTHERWISE DISCLOSE OR USE SUCH CONFIDENTIAL INFORMATION FOR
ANY PURPOSE OTHER THAN AS PROVIDED FOR BY IN THIS AGREEMENT EXCEPT FOR
CONFIDENTIAL INFORMATION THAT THE RECEIVING PARTY CAN ESTABLISH:


9.1.1.      WAS ALREADY KNOWN TO THE RECEIVING PARTY (OTHER THAN UNDER AN
OBLIGATION OF  CONFIDENTIALITY), AT THE TIME OF DISCLOSURE BY THE DISCLOSING
PARTY AND SUCH RECEIVING PARTY HAS DOCUMENTARY EVIDENCE TO THAT EFFECT;


9.1.2.      WAS GENERALLY AVAILABLE TO THE PUBLIC OR OTHERWISE PART OF THE
PUBLIC DOMAIN AT THE TIME OF ITS DISCLOSURE TO THE RECEIVING PARTY;


9.1.3.      BECAME GENERALLY AVAILABLE OR KNOWN, OR OTHERWISE BECAME PART OF THE
PUBLIC DOMAIN, AFTER ITS DISCLOSURE TO, OR, WITH RESPECT TO KNOW-HOW, DISCOVERY
OR DEVELOPMENT BY, SUCH RECEIVING PARTY THROUGH NO FAULT OF THE RECEIVING PARTY;


9.1.4.      WAS DISCLOSED TO THE RECEIVING PARTY, OTHER THAN UNDER AN OBLIGATION
OF CONFIDENTIALITY, BY A THIRD PARTY WHO HAD NO OBLIGATION TO THE DISCLOSING
PARTY NOT TO DISCLOSE SUCH INFORMATION TO OTHERS; OR


9.1.5.      WAS INDEPENDENTLY DISCOVERED OR DEVELOPED BY OR ON BEHALF OF THE
RECEIVING PARTY WITHOUT THE USE OF THE CONFIDENTIAL INFORMATION BELONGING TO THE
OTHER PARTY AND THE RECEIVING PARTY HAS DOCUMENTARY EVIDENCE TO THAT EFFECT.


9.2.         AUTHORIZED DISCLOSURE AND USE. NOTWITHSTANDING SECTION 9.1, EACH
PARTY MAY DISCLOSE CONFIDENTIAL INFORMATION BELONGING TO THE OTHER PARTY TO THE
EXTENT SUCH DISCLOSURE IS REQUIRED TO COMPLY WITH A COURT ORDER OR APPLICABLE
GOVERNMENTAL LAW OR REGULATION, INCLUDING LAW AND REGULATIONS OF THE UNITED
STATES SECURITIES AND EXCHANGE COMMISSION (“SEC”), THE NATIONAL ASSOCIATION OF
SECURITIES DEALERS OR ANY NATIONAL STOCK EXCHANGE REGULATION, AND EXCEPT AS
EXPRESSLY PROVIDED HEREIN.  IN THE EVENT A PARTY IS REQUIRED BY COURT ORDER TO
DISCLOSE CONFIDENTIAL INFORMATION BELONGING TO THE OTHER PARTY, THE DISCLOSING
PARTY SHALL PROVIDE SUFFICIENT NOTICE TO THE OTHER PARTY AND SUCH REASONABLE
COOPERATION AND ASSISTANCE TO ENABLE THE OTHER PARTY TO SEEK A PROTECTIVE ORDER
OR OTHERWISE PREVENT OR LIMIT DISCLOSURE OR USE OF SUCH CONFIDENTIAL
INFORMATION.  IN THE EVENT A PARTY IS REQUIRED TO DISCLOSE THE TERMS OF THIS
AGREEMENT OR THE STOCK PURCHASE AGREEMENT TO THE SEC, SUCH PARTY SHALL SEEK
CONFIDENTIAL TREATMENT OF THIS AGREEMENT AND THE STOCK PURCHASE AGREEMENT TO THE
EXTENT PERMITTED BY LAW AND SHALL PROVIDE TO THE OTHER PARTY A COPY OF THE
PROPOSED REDACTIONS TO BE PROVIDED IN CONNECTION WITH THE APPLICABLE
CONFIDENTIAL TREATMENT REQUEST IN ADVANCE OF SUBMISSION TO THE SEC AND SHALL
CONSIDER IN GOOD FAITH ANY SUGGESTIONS OF THE OTHER PARTY WITH RESPECT TO THE
SCOPE OF SUCH REDACTIONS.  IN ADDITION, EITHER PARTY MAY DISCLOSE THE TERMS OF
THIS AGREEMENT AND THE STOCK PURCHASE AGREEMENT TO ITS ACCOUNTANTS OR ATTORNEYS
THAT ARE UNDER A DUTY OF CONFIDENTIALITY TO SUCH PARTY.


 


15

--------------------------------------------------------------------------------



 


9.3.         PUBLICITY. EXCEPT AS SET FORTH IN THIS SECTION 9, NEITHER LICENSEE
NOR CHIRON SHALL MAKE ANY PUBLIC ANNOUNCEMENT CONCERNING, OR OTHERWISE DISCLOSE,
THE EXISTENCE OR TERMS OF THIS AGREEMENT OR THE STOCK PURCHASE AGREEMENT WITHOUT
THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY.  EACH PARTY MAY ISSUE A PUBLIC
ANNOUNCEMENT DISCLOSING THE EXECUTION OF THIS AGREEMENT FOLLOWING SUCH
EXECUTION; PROVIDED THAT SUCH ANNOUNCEMENT SHALL NOT DISCLOSE THE ECONOMIC
STRUCTURE OR TERMS OF THIS AGREEMENT; AND PROVIDED FURTHER THAT THE PARTY MAKING
SUCH PUBLIC ANNOUNCEMENT SHALL SUBMIT THE PROPOSED FORM OF PUBLIC ANNOUNCEMENT
TO THE OTHER PARTY AT LEAST (3) THREE BUSINESS DAYS IN ADVANCE OF THE PROPOSED
DATE OF ISSUANCE AND SHALL INCORPORATE THE OTHER PARTY’S REASONABLE COMMENTS AND
SUGGESTIONS PRIOR TO ISSUANCE OF SUCH PUBLIC ANNOUNCEMENT.

10.          GENERAL

 


10.1.       NOTICES.  ALL NOTICES OR OTHER COMMUNICATIONS REQUIRED OR PERMITTED
HEREUNDER SHALL BE IN WRITING AND DELIVERED PERSONALLY OR BY FACSIMILE
TRANSMISSION (AND PROMPTLY CONFIRMED BY PERSONAL DELIVERY, REGISTERED OR
CERTIFIED MAIL OR OVERNIGHT COURIER), MAILED BY REGISTERED OR CERTIFIED MAIL
(RETURN RECEIPT REQUESTED), POSTAGE PREPAID, OR SENT BY NATIONALLY-RECOGNIZED
OVERNIGHT COURIER SERVICE, ADDRESSED AS FOLLOWS

If to Chiron:

 

Chiron Corporation

4560 Horton Street

Emeryville, California 94068-2916

Attention: President, Chiron BioPharmaceuticals

Fax: (510) 923-3832

Copy to: Office of the General Counsel

Fax: (510) 654-5360

 

If to Licensee:

 

AVI BioPharma, Inc.

One SW Columbia, Suite 1105

Portland, Oregon 97258

Attention: President

Fax: (503)-227-0751

Copy to: Vice President, Business Development

Fax: (503)-227-0751

 

 

or to such other address or facsimile number as the party to whom notice is to
be given may have furnished to the other party in writing in accordance
herewith.  Any such communication shall be deemed to have been given (a) when
delivered, if personally delivered or sent by facsimile transmission on a
business day; (b) on the business day after dispatch, if sent by
nationally-recognized overnight courier; and (c) on the third (3rd) business day
following the date of mailing, if sent by mail.  In addition to any notices
required or permitted hereunder, the parties shall use the contact information
below for purposes of providing payment or accounting information set forth in
Article 3 and 4 hereof:

 

16

--------------------------------------------------------------------------------


 

If to Chiron:

 

Chiron Corporation

4560 Horton Street

Emeryville, California 94068-2916

Attention: Manager, R&D Operations

Tel: (510) 923-8128

Fax: (510) 923-5745

 

If to Licensee:

 

AVI BioPharma, Inc.

4575 SW Research Way, Suite 200
Corvallis, Oregon 97333

Attn: Chief Financial Officer
Tel: (541)-753-3635

 


10.2.       FORCE MAJEURE.  NEITHER PARTY SHALL BE LIABLE FOR DELAY OR FAILURE
IN THE PERFORMANCE OF ANY OF ITS OBLIGATIONS HEREUNDER IF SUCH DELAY OR FAILURE
IS DUE TO CAUSES BEYOND ITS REASONABLE CONTROL, INCLUDING ACTS OF GOD, FIRES,
EARTHQUAKES, STRIKES AND LABOR DISPUTES, ACTS OF WAR, CIVIL UNREST OR
INTERVENTION OF ANY GOVERNMENTAL AUTHORITY; PROVIDED, THAT THE AFFECTED PARTY
PROMPTLY NOTIFIES THE OTHER PARTY AND FURTHER PROVIDED THAT THE AFFECTED PARTY
SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO AVOID OR REMOVE SUCH CAUSES OF
NON-PERFORMANCE AND SHALL CONTINUE PERFORMANCE WITH THE UTMOST DISPATCH WHENEVER
SUCH CAUSES ARE REMOVED.  WHEN SUCH CIRCUMSTANCES ARISE, THE PARTIES SHALL
NEGOTIATE IN GOOD FAITH ANY MODIFICATIONS OF THE TERMS OF THIS AGREEMENT THAT
MAY BE NECESSARY OR APPROPRIATE IN ORDER TO ARRIVE AT AN EQUITABLE SOLUTION.


10.3.       USE OF NAMES.  LICENSEE, AT ITS SOLE COST AND EXPENSE, SHALL BE
RESPONSIBLE FOR THE SELECTION, REGISTRATION AND MAINTENANCE OF ALL TRADEMARKS
WHICH IT EMPLOYS IN CONNECTION WITH ITS ACTIVITIES CONDUCTED PURSUANT TO THIS
AGREEMENT, IF ANY, AND SHALL OWN AND CONTROL SUCH TRADEMARKS.  NOTHING IN THIS
AGREEMENT SHALL BE CONSTRUED AS A GRANT TO LICENSEE OF RIGHTS, BY LICENSE OR
OTHERWISE, TO THE USE OF ANY TRADEMARKS, SERVICE MARKS, LOGOS OR THE NAME OF
CHIRON FOR ANY PURPOSE.  NEITHER PARTY SHALL USE THE NAME OR MARKS OR LOGOS OF
THE OTHER PARTY FOR ANY PURPOSE WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH OTHER
PARTY.


10.4.       ASSIGNMENT.  NEITHER PARTY SHALL ASSIGN ITS RIGHTS OR OBLIGATIONS
UNDER THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE PARTY, EXCEPT THAT
(I) CHIRON MAY, WITHOUT LICENSEE’S CONSENT, ASSIGN ALL OF ITS RIGHTS AND
OBLIGATIONS HEREUNDER IN CONNECTION WITH ANY TRANSFER OF ALL OF THE CHIRON
PATENT RIGHTS TO ANY AFFILIATE OF CHIRON OR ANOTHER THIRD PARTY, (INCLUDING A
SUCCESSOR IN INTEREST);  PROVIDED, HOWEVER, THAT SUCH AFFILIATE OR OTHER THIRD
PARTY AGREES TO BE BOUND BY THE TERMS OF THIS AGREEMENT; AND (II) LICENSEE MAY
AND SHALL ASSIGN ALL OF ITS RIGHTS AND OBLIGATION HEREUNDER TO A SUCCESSOR IN
INTEREST OF THE ENTIRE BUSINESS TO WHICH THIS AGREEMENT RELATES, PROVIDED THAT
SUCH SUCCESSOR IN INTEREST AGREES TO BE BOUND BY THE TERMS OF THIS AGREEMENT. 
SUBJECT TO THE FOREGOING, THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE
BINDING ON THE PARTIES’ PERMITTED SUCCESSORS AND ASSIGNS.


 


17

--------------------------------------------------------------------------------



 


10.5.       WAIVERS AND MODIFICATIONS.  THE FAILURE OF ANY PARTY TO INSIST ON
THE PERFORMANCE OF ANY OBLIGATION HEREUNDER SHALL NOT BE DEEMED TO BE A WAIVER
OF SUCH OBLIGATION.  WAIVER OF ANY BREACH OF ANY PROVISION HEREOF SHALL NOT BE
DEEMED TO BE A WAIVER OF ANY OTHER BREACH OF SUCH PROVISION OR ANY OTHER
PROVISION.  NO WAIVER, MODIFICATION, RELEASE OR AMENDMENT OF ANY OBLIGATION
UNDER OR PROVISION OF THIS AGREEMENT SHALL BE VALID OR EFFECTIVE UNLESS IN
WRITING AND SIGNED BY ALL PARTIES HERETO.


10.6.       CHOICE OF LAW AND JURISDICTION.  THIS AGREEMENT SHALL BE GOVERNED BY
AND SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA
WITHOUT REGARD TO THE CONFLICTS OF LAWS PROVISIONS THEREOF.


10.7.       DISPUTE RESOLUTION.  ANY DISPUTE ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT SHALL BE RESOLVED BY THE PARTIES IN THE FOLLOWING MANNER:


10.7.1.    INFORMAL SETTLEMENT.  EITHER PARTY MAY INITIATE RESOLUTION OF SUCH
CONTROVERSY BY PROVIDING TO THE OTHER PARTY A BRIEF AND CONCISE STATEMENT OF THE
INITIATING PARTY’S CLAIMS, TOGETHER WITH RELEVANT FACTS SUPPORTING THEM, AND
REFERRING TO THIS SECTION 10.7.  FOR A PERIOD OF SIXTY (60) DAYS FROM THE DATE
OF SUCH STATEMENT, OR SUCH LONGER PERIOD AS THE PARTIES MAY AGREE IN WRITING,
THE PARTIES SHALL MAKE GOOD FAITH EFFORTS TO SETTLE THE DISPUTE.  SUCH EFFORTS
SHALL INCLUDE FULL PRESENTATION OF THE PARTIES’ RESPECTIVE POSITIONS BEFORE
THEIR RESPECTIVE DESIGNATED SENIOR EXECUTIVES.


10.7.2.    ARBITRATION. ANY CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE VALIDITY, INDUCEMENT, OR BREACH THEREOF, SHALL BE SETTLED
BY BINDING ARBITRATION BEFORE THREE ARBITRATORS IN ACCORDANCE WITH THE
COMMERCIAL ARBITRATION RULES OF THE AMERICAN ARBITRATION ASSOCIATION (“AAA”)
THEN PERTAINING, EXCEPT WHERE THOSE RULES CONFLICT WITH THIS PROVISION, IN WHICH
CASE THIS PROVISION CONTROLS.  THE PARTIES HEREBY CONSENT TO THE JURISDICTION OF
THE FEDERAL DISTRICT COURT FOR THE DISTRICT IN WHICH THE ARBITRATION IS HELD FOR
THE ENFORCEMENT OF THIS PROVISION AND THE ENTRY OF JUDGMENT ON ANY AWARD
RENDERED HEREUNDER.  SHOULD SUCH COURT FOR ANY REASON LACK JURISDICTION, ANY
COURT WITH JURISDICTION SHALL ENFORCE THIS CLAUSE AND ENTER JUDGMENT ON ANY
AWARD.  EACH ARBITRATOR SHALL BE AN ATTORNEY WHO HAS AT LEAST FIFTEEN (15) YEARS
OF EXPERIENCE WITH A LAW FIRM OR CORPORATE LAW DEPARTMENT OF OVER TWENTY-FIVE
(25) LAWYERS OR WAS A JUDGE OF A COURT OF GENERAL JURISDICTION.  THE ARBITRATION
SHALL BE HELD IN SAN FRANCISCO, CALIFORNIA OR SUCH OTHER PLACE AS THE PARTIES
AGREE, AND IN RENDERING THE AWARD THE ARBITRATORS MUST APPLY THE SUBSTANTIVE LAW
OF CALIFORNIA (EXCEPT WHERE THAT LAW CONFLICTS WITH THIS CLAUSE), EXCEPT THAT
THE INTERPRETATION AND ENFORCEMENT OF THIS ARBITRATION PROVISION SHALL BE
GOVERNED BY THE FEDERAL ARBITRATION ACT.  THE ARBITRATORS SHALL BE NEUTRAL,
INDEPENDENT, DISINTERESTED, IMPARTIAL AND SHALL ABIDE BY THE CODE OF ETHICS FOR
ARBITRATORS IN COMMERCIAL DISPUTES APPROVED BY THE AAA.  WITHIN FORTY-FIVE (45)
DAYS OF INITIATION OF ARBITRATION, EACH PARTY SHALL SELECT ITS ARBITRATOR. THE
THIRD ARBITRATOR SHALL BE MUTUALLY AGREED UPON BY THE TWO ARBITRATORS CHOSEN BY
THE PARTIES.  IN THE EVENT THAT THE TWO ARBITRATORS CANNOT AGREE ON A THIRD
ARBITRATOR WITHIN SIXTY (60) DAYS OF THEIR APPROVAL THEN AAA SHALL APPOINT AN
ARBITRATOR WHO SHALL BE AN ATTORNEY WHO HAS AT LEAST FIFTEEN (15) YEARS OF
EXPERIENCE WITH A LAW FIRM OR CORPORATE LAW DEPARTMENT OF OVER TWENTY-FIVE (25)
LAWYERS OR WAS A JUDGE OF A COURT OF GENERAL JURISDICTION.  THE PARTIES SHALL
REACH AGREEMENT UPON AND THEREAFTER FOLLOW PROCEDURES ASSURING THAT THE
ARBITRATION WILL BE CONCLUDED AND THE AWARD RENDERED WITHIN NO MORE THAN EIGHT
MONTHS FROM SELECTION OF


 


18

--------------------------------------------------------------------------------



 


THE ARBITRATORS.  FAILING SUCH AGREEMENT, THE AAA WILL DESIGN AND THE PARTIES
WILL FOLLOW PROCEDURES THAT MEET SUCH A TIME SCHEDULE.  EACH PARTY HAS THE RIGHT
BEFORE OR, IF THE ARBITRATOR CANNOT HEAR THE MATTER WITHIN A ACCEPTABLE PERIOD,
DURING THE ARBITRATION TO SEEK AND OBTAIN FROM THE APPROPRIATE COURT PROVISIONAL
REMEDIES SUCH AS ATTACHMENT, PRELIMINARY INJUNCTION, REPLEVIN, ETC., TO AVOID
IRREPARABLE HARM, MAINTAIN THE STATUS QUO OR PRESERVE THE SUBJECT MATTER OF THE
ARBITRATION.  NOTWITHSTANDING THE FOREGOING, EITHER PARTY MAY SEEK AN ORDER FROM
A COURT OF COMPETENT JURISDICTION TO RESTRAIN THE OTHER FROM VIOLATING THE
NONDISCLOSURE PROVISIONS OF ARTICLE 9, THE RESTRICTIONS ON USE OF TRADEMARKS IN
SECTION 10.3, OR THE LIMITATIONS ON THE USE OF THE CHIRON PATENT RIGHTS SET
FORTH IN ARTICLE 2.


10.8.       ENTIRE AGREEMENT.  THIS AGREEMENT AND THE EXHIBITS HERETO CONSTITUTE
THE ENTIRE AGREEMENT BETWEEN THE PARTIES AS TO THE SUBJECT MATTER HEREOF, AND
SUPERSEDE ALL PRIOR NEGOTIATIONS, REPRESENTATIONS, AGREEMENTS AND UNDERSTANDINGS
REGARDING THE SAME.


10.9.       COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN COUNTER­PARTS WITH
THE SAME EFFECT AS IF BOTH PARTIES HAD SIGNED THE SAME DOCUMENT.  ALL SUCH
COUNTERPARTS SHALL BE DEEMED AN ORIGINAL, SHALL BE CONSTRUED TOGETHER AND SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.


10.10.     RELATIONSHIP OF THE PARTIES.  EACH PARTY IS AN INDEPENDENT CONTRACTOR
UNDER THIS AGREEMENT.  NOTHING CONTAINED HEREIN IS INTENDED OR IS TO BE
CONSTRUED SO AS TO CONSTITUTE CHIRON AND LICENSEE AS PARTNERS, AGENTS OR JOINT
VENTURERS.  NEITHER PARTY SHALL HAVE ANY EXPRESS OR IMPLIED RIGHT OR AUTHORITY
TO ASSUME OR CREATE ANY OBLIGATIONS ON BEHALF OF OR IN THE NAME OF THE OTHER
PARTY OR TO BIND THE OTHER PARTY TO ANY CONTRACT, AGREEMENT OR UNDERTAKING WITH
ANY THIRD PARTY.


10.11.     SEVERABILITY.  IF ANY PROVISION HEREOF SHOULD BE HELD INVALID,
ILLEGAL OR UNENFORCEABLE IN ANY RESPECT, THEN, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, (A) ALL OTHER PROVISIONS HEREOF SHALL REMAIN IN FULL FORCE
AND EFFECT AND SHALL BE LIBERALLY CONSTRUED IN ORDER TO CARRY OUT THE INTENT OF
THE PARTIES AS NEARLY AS MAY BE POSSIBLE, AND (B) THE PARTIES AGREE TO USE THEIR
BEST EFFORTS TO NEGOTIATE A PROVISION, IN REPLACEMENT OF THE PROVISION HELD
INVALID, ILLEGAL OR UNENFORCEABLE, THAT IS CONSISTENT WITH APPLICABLE LAW AND
ACCOMPLISHES, AS NEARLY AS POSSIBLE, THE ORIGINAL INTENTION OF THE PARTIES WITH
RESPECT THERETO.  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY
HEREBY WAIVES ANY PROVISION OF LAW THAT WOULD RENDER ANY PROVISION HEREOF
PROHIBITED OR UNENFORCEABLE IN ANY RESPECT.


10.12.     EXPORTS.  THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE SUBJECT IN ALL RESPECTS TO UNITED STATES LAWS AND
REGULATIONS, AS SHALL FROM TIME TO TIME GOVERN THE LICENSE AND DELIVERY OF
TECHNOLOGY AND PRODUCTS BETWEEN THE UNITED STATES AND OTHER JURISDICTIONS IN THE
RESEARCH AND DEVELOPMENT TERRITORY, INCLUDING THE UNITED STATES FOREIGN ASSETS
CONTROL REGULATIONS, TRANSACTION CONTROL REGULATIONS AND EXPERT CONTROL
REGULATIONS, AS AMENDED, AND ANY SUCCESSOR LEGISLATION ISSUED BY THE DEPARTMENT
OF COMMERCE, INTERNATIONAL TRADE ADMINISTRATION, OFFICE OF EXPORT LICENSING. 
WITHOUT IN ANY WAY LIMITING THE PROVISIONS OF THIS AGREEMENT, EACH PARTY AGREES
THAT, UNLESS PRIOR AUTHORIZATION IS OBTAINED FROM THE OFFICE OF EXPORT
LICENSING, IT SHALL NOT EXPORT, RE-EXPORT, OR TRANSSHIP, DIRECTLY OR INDIRECTLY,
TO ANY COUNTRY, ANY OF THE TECHNICAL DATA DISCLOSED TO IT BY THE OTHER PARTY IF
SUCH EXPORT WOULD VIOLATE THE LAWS OF THE UNITED STATES OR THE REGULATIONS OF
ANY DEPARTMENT OR AGENCY OF THE UNITED STATES GOVERNMENT.


 


19

--------------------------------------------------------------------------------



 


10.13.     CONSTRUCTION.  HEADINGS AND CAPTIONS ARE FOR CONVENIENCE ONLY AND ARE
NOT BE USED IN THE INTERPRETATION OF THIS AGREEMENT. EXCEPT WHERE THE CONTEXT
OTHERWISE REQUIRES, WHEREVER USED, THE SINGULAR SHALL INCLUDE THE PLURAL, THE
PLURAL THE SINGULAR, THE USE OF ANY GENDER SHALL BE APPLICABLE TO ALL GENDERS
AND THE WORD “OR” IS USED IN THE INCLUSIVE SENSE.  THE CAPTIONS OF THIS
AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND IN NO WAY DEFINE, DESCRIBE,
EXTEND OR LIMIT THE SCOPE OR INTENT OF THIS AGREEMENT OR THE INTENT OF ANY
PROVISION CONTAINED IN THIS AGREEMENT.  THE TERM “INCLUDING” AS USED HEREIN
SHALL MEAN INCLUDING, WITHOUT LIMITING THE GENERALITY OF ANY DESCRIPTION
PRECEDING SUCH TERM.  THE LANGUAGE OF THIS AGREEMENT SHALL BE DEEMED TO BE THE
LANGUAGE MUTUALLY CHOSEN BY THE PARTIES, AND NO RULE OF STRICT CONSTRUCTION
SHALL BE APPLIED AGAINST EITHER PARTY.

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
set forth above.

CHIRON CORPORATION

AVI BIOPHARMA, INC.

 

 

By:

 

 

By:

 

 

 

 

Name:  Craig A. Wheeler

Name:  Alan P. Timmins

 

 

Title:  President, Chiron BioPharmaceuticals

Title: President and Chief Operating Officer

 

20

--------------------------------------------------------------------------------


 

EXHIBIT A
Patents Relating to HCV

 

 

 

Patent/ Application No

 

Country

5,714,596

 

US

6,074,816

 

US

5,712,088

 

US

6,027,729

 

US

5,863,719

 

US

5,371,017

 

US

5,585,258

 

US

5,597,691

 

US

6,194,140

 

US

5,712,145

 

US

5,885,799

 

US

5,989,905

 

US

6,472,180

 

US

09/884455

 

US

09/884456

 

US

10/232643

 

US

6,096,541

 

US

5,679,342

 

US

5,968,775

 

US

2005/0058982A1

 

US

6,297,370

 

US

5,959,092

 

US

5,372,928

 

US

10/626879

 

US

5,922,857

 

US

60/614955

 

US

5,851,759

 

US

 

 

21

--------------------------------------------------------------------------------


 

 

EXHIBIT B
Location(s) of Licensee Facilities

 

AVI BioPharma, Inc.

One SW Columbia, Suite 1105

Portland, OR 97258

 

AVI BioPharma, Inc.

4575 SW Research Way, Suite 200
Corvallis, Oregon, 97333

 

22

--------------------------------------------------------------------------------


 

 

EXHIBIT C
Identified Products Resulting from Prior Activity

 

 

Lot

 

Seq ID

 

Name

 

Sequence

 

n

 

5’End

 

Status

***

 

***

 

***

 

***

 

***

 

***

 

***

***

 

***

 

***

 

***

 

***

 

***

 

***

***

 

***

 

***

 

***

 

***

 

***

 

***

04JA12-J(A1)

 

0-1-4-116

 

HCV-REP

 

GCC AGC CCC CTG ATG GGG GC

 

20

 

P003-(GMBS)

 

Research

04JA12-J(B1)

 

0-1-4-117

 

GBV-bAUG

 

CAG GCA TGT GCT ACG GTC TAC

 

21

 

P003-(GMBS)

 

Research

04JA12-J(C1)

 

0-1-4-118

 

GBV-bREP

 

ACC ACA AAC ACT CCA GTT T

 

19

 

P003-(GMBS)

 

Research

04JA12-J(B2)

 

0-1-4-115

 

HCV-AUGpse

 

GTG CTC ATG GTG CAC GGT CTA C

 

22

 

P003-(GMBS)

 

Research

04FE02-J(B2)

 

0-1-4-124

 

3’ end of (-) strand

 

GAT TGG GGG CGA CAC TCC ACC

 

21

 

P003-(GMBS)

 

Research

04FE09

 

R&D 0-1-4-119

 

GBV-bAUG

 

CAG GCA TGT GCT ACG GTC TAC

 

21

 

HO-(CH2CH2O)3-CO

 

Research

04FE10

 

R&D 0-1-4-121

 

GBV-bREP

 

ACC ACA AAC ACT CCA GTT T

 

19

 

HO-(CH2CH2O)3-CO

 

Research

04MR31-R(C4)

 

0-1-0-1004

 

A13

 

AAA AAA AAA AAA A

 

13

 

P003-(GMBS)

 

Research

04MR31-R(D4)

 

0-1-0-1005

 

A17

 

AAA AAA AAA AAA AAA AA

 

17

 

P003-(GMBS)

 

Research

04AP16-J(D1)

 

0-1-4-123

 

bases 9550-9570

 

GGC TCA CGG ACC TTT CAC AGC

 

21

 

P003-(GMBS)

 

Research

05MY23-R(A1)

 

NG-05-0413

 

HCV SL2

 

GCT CAC GGC CTT TCA CAG C

 

19

 

P007

 

Research

05MY23-R(B1)

 

NG-05-0414

 

HCV SL3.2

 

GGG CAT GAG ACA GGC TGT GAT A

 

22

 

P007

 

Research

05MY23-R(C1)

 

NG-05-0415

 

HCV SL3.0

 

CAG TAT CAG CAC TCT CTG CAG

 

21

 

P007

 

Research

***

 

***

 

***

 

***

 

***

 

***

 

***

***

 

***

 

***

 

***

 

***

 

***

 

***

***

 

***

 

***

 

***

 

***

 

***

 

***

05MY23-R(C2)

 

NG-05-0421

 

HCV AUG (AVI-4065)

 

GTG CTC ATG GTG CAC GGT C

 

19

 

P007

 

Research

05MY23-R(D2)

 

0-1-4-65

 

HCV AUG (AVI-4065)

 

GTG CTC ATG GTG CAC GGT C

 

19

 

HO-(CH2CH2O)3-CO

 

Phase I/II

***

 

***

 

***

 

***

 

***

 

***

 

***

***

 

***

 

***

 

***

 

***

 

***

 

***

***

 

***

 

***

 

***

 

***

 

***

 

***

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

23

--------------------------------------------------------------------------------

 